Exhibit 10.4

MASTER REPURCHASE AGREEMENT

Dated as of September 2, 2005

BETWEEN:

Bank of America, N.A., as buyer (“Buyer”, which term shall include any
“Principal” as defined and provided for in Annex I), or as agent pursuant hereto
(“Agent”),

New Century Mortgage Corporation (“NCMC”), Home123 Corporation (“Home123”), New
Century Credit Corporation and NC Capital Corporation, as sellers (collectively
the “Sellers” and individually a “Seller”), and

New Century Financial Corporation, as guarantor (the “Guarantor”).

1. APPLICABILITY

Buyer shall, from time to time, upon the terms and conditions set forth herein,
agree to enter into transactions in which a Seller transfers to Buyer Eligible
Assets against the transfer of funds by Buyer, with a simultaneous agreement by
Buyer to transfer to such Seller such Purchased Assets at a date certain,
against the transfer of funds by such Seller. Each such transaction shall be
referred to herein as a “Transaction”, and, unless otherwise agreed in writing,
shall be governed by this Agreement.

2. DEFINITIONS AND INTERPRETATION

a. Defined Terms.

“Additional Purchased Assets” shall have the meaning assigned thereto in Section
6(a) hereof.

“Adjusted Tangible Net Worth” shall mean at any date:

(a) Book Net Worth, minus

(b) The sum (without duplication) of (1) all assets which would be classified as
intangible assets of the Guarantor and its consolidated Subsidiaries under GAAP,
including, without limitation, advances to shareholders, officers and Affiliates
(to the extent that such advances increase Book Net Worth), investments in
Affiliates, deferred taxes, capitalized general and administrative costs,
capitalized deal costs, all goodwill (whether representing the excess cost over
book value of assets acquired or otherwise), patents, trademarks, trade names,
copyrights, franchises and deferred charges (including, without limitation,
unamortized debt discount and expense, organization costs and research and
product development costs) plus (2) all receivables from directors, officers and
shareholders of the Guarantor and its consolidated Subsidiaries (to the extent
such receivables increase Book Net Worth).

“Adjustment Date” means, with respect to each Adjustable Rate Loan, the date set
forth in the related Note on which the Mortgage Interest Rate on such Adjustable
Rate Mortgage is adjusted in accordance with the terms of the related Note.

“Adjustable Rate Loan” shall mean a Loan which provides for the adjustment of
the Mortgage Interest Rate payable in respect thereon.

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting equity, by contract or otherwise.

“Agent” means Bank of America, N.A. or any successor.

“Agreement” means this Master Repurchase Agreement, as it may be amended,
supplemented or otherwise modified from time to time.

“Appraised Value” shall mean the value set forth in an appraisal made in
connection with the origination of the related Loan as the value of the
Mortgaged Property.

“Approved Purchaser” means each investor listed in Exhibit B, as such Exhibit
may be amended from time to time and any other investor approved by the Buyer
upon five (5) Business Days prior notice, provided that any such investor will
be deemed to have been approved by Buyer if no response has been provided by the
Buyer to the related Seller within the five (5) Business Day period.

“Assignment of the Note and Pledge Agreement” means with respect to a
Cooperative Loan, an assignment of the Note and Pledge Agreement.

“Assignment of the Proprietary Lease” means with respect to a Cooperative Loan,
an assignment of the Proprietary Lease.

“Book Net Worth” shall mean the excess of total assets of a Person and its
consolidated Subsidiaries over Total Liabilities of such Person and its
consolidated Subsidiaries determined in accordance with GAAP.

“Borrower” means the obligor or obligors on a Note, or the mortgagor named in
the Pledge Agreement, in each case including any Person that has acquired the
related collateral and assumed the obligations of the original obligor or
obligors under the Note.

“Breakage Costs” shall have the meaning assigned thereto in Section 3(d) herein.

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
upon which the New York Stock Exchange, the Federal Reserve Bank of New York or
the Custodian is obligated by law or executive order to be closed.

“Buyer’s Margin Amount” means, with respect to any Transaction as of any date of
determination, the amount obtained by application of Buyer’s Margin Percentage
to the Repurchase Price for such Transaction as of such date.

“Buyer’s Margin Percentage” shall have the meaning assigned thereto in the Side
Letter.

“Cash Equivalents” shall mean (a) securities with maturities of 180 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 180 days or less from the date of
acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than thirty days with respect to securities issued or
fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least “A-1” or the equivalent thereof by
Standard & Poor’s Ratings Services (“S&P”) or “P-1” or the equivalent thereof by
Moody’s Investors Service, Inc. (“Moody’s”) and in either case maturing within
180 days after the day of acquisition, (e) securities with maturities of
180 days or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least “A” by S&P or “A” by Moody’s, (f) securities
with maturities of 180 days or less from the date of acquisition backed by
standby letters of credit issued by any commercial bank satisfying the
requirements of clause (b) of this definition, or (g) shares of money market,
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.

“Change in Control” shall mean the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of outstanding shares of voting stock of an entity at any
time if after giving effect to such acquisition such Person or Persons owns
fifty percent (50%) or more of such outstanding voting stock.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by Buyer (or any Affiliate of Buyer)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall have the meaning assigned thereto in Section 8 hereof.

“Computer Medium” means a computer or other electronic medium generated by or on
behalf of Seller and delivered or transmitted to Buyer and Custodian which
provides information relating to the Purchased Assets, including the identity of
the related servicer with respect to each Loan and the information set forth in
the Loan Schedule, in a format reasonably acceptable to Buyer.

“Confirmation” shall have the meaning assigned thereto in Section 4(b) hereof.

“Consent” shall mean a document executed by the Cooperative (i) consenting to
the sale of the Cooperative Apartment to the Borrower and (ii) certifying that
all maintenance charges relating to the Cooperative Apartment have been paid.

“Convertible Loan” shall mean any individual Adjustable Rate Loan which contains
a provision whereby the Borrower is permitted to convert the Adjustable Rate
Loan to a fixed rate Loan in accordance with the terms of the related Note.

“Cooperative” shall mean the private, non-profit cooperative apartment
corporation which owns all of the real property that comprises the Project,
including the land, separate dwelling units and all common areas.

“Cooperative Apartment” shall mean the specific dwelling unit relating to a
Cooperative Loan.

“Cooperative Lien Search” shall mean a search for (a) federal tax liens,
mechanics’ liens, lis pendens, judgments of record or otherwise against (i) the
Cooperative, (ii) the seller of the Cooperative Apartment and (iii) the Borrower
if the Cooperative Loan is a Refinanced Loan, (b) filings of Financing
Statements and (c) the deed of the Project into the Cooperative.

“Cooperative Loan” shall mean a Loan that is secured by a first lien on and a
perfected security interest in Cooperative Shares and the related Proprietary
Lease granting exclusive rights to occupy the related Cooperative Apartment in
the building owned by the related Cooperative.

“Cooperative Shares” means the shares of stock issued by the Cooperative, owned
by the Borrower, and allocated to a Cooperative Apartment and represented by a
Stock Certificate.

“Custodian” means U.S. Bank N.A., or its successors and permitted assigns.

“Custody Agreement” means the Custodial Agreement, dated as of September 2,
2005, among Sellers, Buyer and Custodian as it may be amended, supplemented or
otherwise modified from time to time.

“Default” means any event, that, with the giving of notice or the passage of
time or both, would constitute an Event of Default.

“Default Rate” means, as of any date of determination, the lesser of (i) the
Pricing Rate plus 4% and (ii) the maximum rate permitted by applicable law.

“Effective Date” shall mean September 2, 2005.

“Electronic Tracking Agreement” means the electronic tracking agreement dated as
of September 2, 2005 among Buyers, Seller, Servicer, MERSCORP, Inc. and Mortgage
Electronic Registration, Systems, Inc., as the same may be amended, modified or
supplemented from time to time; provided that if no Loans are or will be MERS
Designated Mortgage Loans, all references herein to the Electronic Tracking
Agreement shall be disregarded.

“Eligible Asset” shall have the meaning assigned thereto in the Side Letter.

“Eligible Loan” shall have the meaning assigned thereto in the Side Letter.

“Escrow Payments” shall mean, with respect to any Loan, the amounts constituting
ground rents, taxes, assessments, water rates, sewer rents, municipal charges,
mortgage insurance premiums, fire and hazard insurance premiums, condominium
charges, and any other payments required to be escrowed by the Borrower with the
mortgagee pursuant to the Mortgage or any other document.

“Event of Default” shall have the meaning assigned thereto in Section 18 hereof.

“Facility Fee” shall have the meaning assigned thereto in Section 13(r) hereof.

“Facility Fee Amount” shall have the meaning assigned thereto in the Side
Letter.

“Fannie Mae” means Fannie Mae, f/k/a the Federal National Mortgage Association,
or any successor thereto.

“Fannie Mae Guides” means the Fannie Mae Sellers’ Guide and the Fannie Mae
Servicers’ Guide and all amendments or additions thereto.

“Fatal Exception” means a non-Wet Loan that does not have (i) the documents
referenced in paragraphs (a), (c), (d), (e), (f) and (k) of Section 2 of the
Custodial Agreement and (ii) some evidence that a title insurance policy has
been issued or a commitment to issue such policy, in the Loan File which shall
be listed on the Fatal Exception Report.

“Fatal Exception Report” shall mean a report which shall be included in the Loan
Schedule and Exception Report provided by the Custodian, that will clearly
identify any Loan with a Fatal Exception.

“FICO Score” means the credit score of the Borrower provided by Fair, Isaac &
Company, Inc. or such other organization providing credit scores at the time of
the origination of a Loan.

“Financing Statement” a financing statement in the form of a UCC-1 filed
pursuant to the Uniform Commercial Code to perfect a security interest in the
Cooperative Shares and Pledge Instruments.

“Fixed Rate Loan” shall mean a Loan with respect to which the Mortgage Interest
Rate is set forth in the Note is fixed for the term of such Loan.

“Freddie Mac” means Freddie Mac, f/k/a the Federal Home Loan Mortgage
Corporation or any successor thereto.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“Government Securities” shall mean any security issued or guaranteed as to
principal or interest by the United States, or by a Person controlled or
supervised by and acting as an instrumentality of the Government of the United
States pursuant to authority granted by the Congress of the United States; or
any certificate of deposit for any of the foregoing.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over any Seller or Guarantor.

“Gross Margin” With respect to any Adjustable Rate Loan, the fixed percentage
amount set forth in the related Note and the related Loan Schedule that is added
to the Index on each Adjustment Date in accordance with the terms of the related
Note to determine the new Mortgage Interest Rate for such Loan.

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person.

“Guarantor” means New Century Financial Corporation, a Maryland corporation,
formerly known as “New Century REIT, Inc.” or any successor thereto.

“Guaranty” means the Guaranty of the Guarantor in favor of the Buyer, dated as
of September 2, 2005, as it may be further amended, supplemented or otherwise
modified from time to time.

“Hedge Counterparty” a Person (i) (A) with long-term and commercial paper or
short-term deposit ratings of “P-1” by Moody’s Investors Service and “A-1” by
Standard & Poor’s and (B) which shall agree in writing that, in the event that
any of its long-term or commercial paper or short-term deposit ratings cease to
be at or above “A-2” by Moody’s and “A” by Standard & Poor’s, it shall secure
its obligations in accordance with the request of the Buyer or Buyer shall have
the option to treat such failure as an Early Termination Event (as defined in
the ISDA Master Agreement) by such Hedge Counterparty, and (ii) that has entered
into a Hedge Instrument.

“Hedge Instrument” means any interest rate cap agreement, interest rate floor
agreement, interest rate swap agreement or other interest rate hedging agreement
entered into by a Seller or the Guarantor with a Hedge Counterparty that relates
to or applies to the Purchased Assets.

“Income” means, with respect to any Purchased Asset at any time, any principal
and/or interest thereon and all dividends, sale proceeds and other collections
and distributions thereon, but not including any commitment fees, origination
fees and/or servicing fees (with respect to third party servicers that are not
an Affiliate of any Seller or the Guarantor).

“Indebtedness” shall mean, for any Person: (a) all obligations for borrowed
money; (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
and paid within ninety (90) days of the date the related invoice is received for
the respective goods delivered or the respective services rendered;
(c) indebtedness of others secured by a lien on the Property of such Person,
whether or not the respective indebtedness so secured has been assumed by such
Person; (d) obligations (contingent or otherwise) of such Person in respect of
letters of credit or similar instruments issued for account of such Person;
(e) capital lease obligations of such Person; (f) obligations of such Person
under repurchase agreements or like arrangements; (g) indebtedness of others
guaranteed on a recourse basis by such Person; (h) all obligations of such
Person incurred in connection with the acquisition or carrying of fixed assets
by such Person; (i) indebtedness of general partnerships of which such Person is
a general partner; and (j) any other contingent liabilities of such Person.

“Index” With respect to any Adjustable Rate Loan, the index identified on the
Loan Schedule and set forth in the related Note for the purpose of calculating
the interest rate thereon.

“Intercreditor Agreement” means the intercreditor agreement dated as of
September 2, 2005 among the Sellers, NC Residual II Corporation, Loan Partners
Mortgage, Ltd., Kingston Mortgage Company, Ltd., Compufund Mortgage Company,
Ltd., WRT Financial Limited Partnership, Peachtree Residential Mortgage, L.P.,
Residential Prime Lending Limited Partnership, Team Home Lending Ltd., Sutter
Buttes Mortgage LP, Midwest Home Mortgage Ltd, Austin Mortgage, L.P., Capital
Pacific Home Loans, L.P., Golden Oak Mortgage, L.P., Northwest Capital Mortgage
LP, SCFinance LP, AD Astra Mortgage Ltd, the Buyer, DB Structured Products,
Inc., Aspen Funding Corp., Newport Funding Corp., Gemini Securitization Corp.
LLC and Credit Suisse First Boston Mortgage Capital LLC.

“Interest Only Loan” shall mean a Loan which only requires the payment of
interest for a period of time specified in the related Note.

“Interest Rate Adjustment Date” shall mean, with respect to each adjustable rate
Loan, the date, specified in the related Note and the Loan Schedule, on which
the Mortgage Interest Rate is adjusted.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
including all rules and regulations promulgated thereunder.

“LIBOR” shall mean, for each day, the rate determined by the Buyer on such date
(or, in the event such day is not a Business Day, the prior Business Day) on the
basis of the offered rate for one-month or overnight U.S. dollar deposits (as
applicable), as such rate appears on Telerate Page 3750 as of 11:00 a.m. (London
time) on such date; provided that if such rate does not appear on Telerate Page
3750, the rate for such date will be determined on the basis of the offered
rates of the Reference Banks for one-month or overnight U.S. dollar deposits (as
applicable), as of 11:00 a.m. (London time) on such date. In such event, the
Buyer will request the principal London office of each of the Reference Banks to
provide a quotation of its rate. If on such date, two or more Reference Banks
provide such offered quotations, LIBOR shall be the arithmetic mean of all such
offered quotations (rounded to the nearest whole multiple of 1/16%). If on such
date, fewer than two Reference Banks provide such offered quotations, LIBOR
shall be the higher of (i) LIBOR as determined on the previous LIBOR
determination date and (ii) the Reserve Interest Rate. With respect to each
transaction, on the related Purchase Date and for each day that such Transaction
is outstanding, LIBOR shall be calculated at the overnight rate unless otherwise
elected by the Seller in writing on the related Purchase Date.

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

“Lifetime Rate Cap” shall mean the provision of each Note related to an
Adjustable Rate Loan which provides for an absolute maximum Mortgage Interest
Rate thereunder. The Mortgage Interest Rate during the terms of each Adjustable
Rate Loan shall not at any time exceed the Mortgage Interest Rate at the time of
origination of such Adjustable Rate Loan by more than the amount per annum set
forth on the Loan Schedule.

“Liquid Assets” shall mean, on a consolidated basis, the sum of all of
Guarantor’s cash, Cash Equivalents, and the market value of its U.S. Treasury
securities and the amount available under any committed secured financing
facility or committed repurchase facility between Guarantor and a third party
acceptable to the Buyer (but only to the extent that Guarantor has unencumbered
assets to pledge, net of any applicable haircut, or has excess borrowing
capacity arising from assets already pledged).

“Loan” means (i) a first or second lien single family (one-to-four units)
conforming or non-conforming residential loan (including any Cooperative Loan),
(ii) such other type of loan, lease or other receivable as shall be agreed upon
by the parties to the Custody Agreement, as amended or supplemented by mutual
agreement of the parties, or (iii) any interest in, or secured by, any such
loan, lease or other receivable.

“Loan Documents” shall mean, with respect to a Purchased Asset, the documents
comprising the Loan File for such Purchased Asset.

“Loan File” shall mean, as to each Purchased Asset, those documents listed in
Section 2 of the Custodial Agreement] that are delivered to the Custodian or
which at any time come into the possession of the Custodian. The Custodian shall
have no liability for its failure to identify any document coming into its hands
that does not clearly indicate on its face (or in the attached transmitted
documentation) the Loan to which it relates.

“Loan Schedule” means the list of Loans delivered by the Guarantor or the
related Seller to Buyer and Custodian together with each Transaction Notice and
attached by the Custodian to the related Trust Receipt. Each Loan Schedule shall
set forth as to each Loan the information required in Annex 1 to the Custodial
Agreement together with any other information specified by Buyer from time to
time in good faith.

“Loan Schedule and Exception Report” has the meaning assigned thereto in the
Custodial Agreement.

“Manufactured Home” means a prefabricated or manufactured home a lien on which
secures a Loan and which is considered and treated as “real property” under
applicable law.

“Margin Call” as defined in Section 6(a).

“Margin Deficit” shall have the meaning assigned thereto in Section 6(a) hereof.

“Market Value” means (i) with respect to any Purchased Asset that is an Eligible
Asset, as of any date of determination, the value ascribed to such asset by
Buyer in its sole discretion exercised in good faith, and (ii) with respect to a
Purchased Asset that is not an Eligible Asset, zero.

“Master Netting Agreement” means the Master Collateral Security and Master
Netting Agreement dated as of September 2, 2005 among Buyer, Guarantor and
Sellers, as it may be further amended, supplemented or otherwise modified from
time to time.

“Material Adverse Change” means, with respect to a Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance, properties or prospects of such Person and its Subsidiaries taken
as a whole.

“Material Adverse Effect” means (a) a Material Adverse Change with respect to
the Guarantor; (b) a material impairment of the ability of the Guarantor or any
Affiliate that is a party to any Program Document to perform under any Program
Document and to avoid any Event of Default; (c) a material adverse effect upon
the legality, validity, binding effect or enforceability of any Program Document
against the Guarantor or any Affiliate that is a party to any Program Document;
or (d) a material adverse effect upon the value or marketability of a material
portion of the Purchased Assets.

“Maximum Aggregate Purchase Price” shall have the meaning assigned to such term
in the Side Letter.

“Maximum Mortgage Interest Rate” means with respect to each Adjustable Rate
Loan, a rate that is set forth on the related Loan Schedule and in the related
Note and is the maximum interest rate to which the Mortgage Interest Rate on
such Loan may be increased on any Adjustment Date.

“MERS” shall have the meaning assigned thereto in the Custodial Agreement.

“MERS Designated Mortgage Loan” shall have the meaning assigned thereto in the
Custodial Agreement.

“Minimum Mortgage Interest Rate” means with respect to each Adjustable Rate
Loan, a rate that is set forth on the related Loan Schedule and in the related
Mortgage Note and is the minimum interest rate to which the Mortgage Interest
Rate on such Loan may be decreased on any Adjustment Date.

“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Loan.

“Mortgage” means a mortgage, deed of trust, or other instrument that creates a
lien on the related Mortgaged Property and secures a Note.

“Mortgage Interest Rate” shall mean the annual rate of interest borne on a Note
with respect to each Loan.

“Mortgaged Property” means, with respect to a Loan (i) other than a Cooperative
Loan, the related Borrower’s fee interest in real property or leasehold interest
in real property or (ii) with respect to a Cooperative Loan, the Proprietary
Lease and related Cooperative Shares, and all other collateral securing
repayment of the debt evidenced by the related Note.

“Negative Amortization” means with respect to each Negative Amortization Loan,
that portion of interest accrued at the Mortgage Interest Rate in any month
which exceeds the Monthly Payment on the related Loan for such month and which,
pursuant to the terms of the Note, is added to the principal balance of the
Loan.

“Negative Amortization Loan” means each Loan that is identified on the Loan
Schedule as a Loan that may be subject to Negative Amortization.

“No Documentation Loans” means a Loan where the documentation standards include
mortgagors who provide limited or no documentation in connection with the
underwriting of the related Loan.

“Note” means, with respect to any Loan, the related promissory note together
with all riders thereto and amendments thereof or other evidence of indebtedness
of the related Borrower.

“Notice Date” shall have the meaning assigned thereto in Section 4 hereof.

“Obligations” means (a) all of Sellers’ obligation to pay the Repurchase Price
on the Repurchase Date and other obligations and liabilities of Sellers and
Guarantor to Buyer, its Affiliates or Custodian or any other Person arising
under, or in connection with, the Program Documents or directly related to the
Purchased Assets, whether now existing or hereafter arising; (b) any and all
sums paid by Buyer or on behalf of Buyer pursuant to the Program Documents in
order to preserve any Purchased Asset or its interest therein in accordance with
the terms hereof; and (c) in the event of any proceeding for the collection or
enforcement of any of Sellers’ indebtedness, obligations or liabilities referred
to in clause (a), the reasonable expenses of retaking, holding, collecting,
preparing for sale, selling or otherwise disposing of or realizing on any
Purchased Asset, or of any exercise by Buyer or such Affiliate of its rights
under the Program Documents, including without limitation, reasonable attorneys’
fees and disbursements and court costs.

“Payment Adjustment Date” means with respect to each Negative Amortization Loan,
the date on which Monthly Payments shall be adjusted. A Payment Adjustment Date
with respect to a Negative Amortization Loan shall occur on each anniversary
date of the first payment date for the Loan and upon any recasting of the
Mortgage Loan.

“Periodic Rate Cap” shall mean the provision of each Note related to an
Adjustable Rate Loan which provides for an absolute maximum amount by which the
Mortgage Interest Rate therein may increase or decrease on an Interest Rate
Adjustment Date above or below the Mortgage Interest Rate previously in effect.
The Periodic Rate Cap for each Adjustable Rate Loan is the rate set forth on the
Loan Schedule.

“Person” shall mean any legal person, including any individual, corporation,
partnership, association, joint-stock company, trust, limited liability company,
unincorporated organization, governmental entity or other entity of similar
nature.

“Pledge Agreement” means the specific agreement creating a first lien on and
pledge of the Cooperative Shares and the appurtenant Proprietary Lease securing
a Cooperative Loan.

“Pledge Instruments” means the Stock Power, the Assignment of the Proprietary
Lease and the Assignment of the Note and Pledge Agreement.

“Price Differential” means, with respect to each Transaction as of any date, the
aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Purchase Price on a 360-day-per-year basis for the actual
number of days during the period commencing on (and including) the Purchase Date
and ending on (but excluding) the Repurchase Date (reduced by any amount of such
Price Differential in respect of such period previously paid by related Seller
to Buyer) with respect to such Transaction.

“Pricing Rate” means the per annum percentage rate for determination of the
Price Differential as set forth in the Side Letter.

“Prime Rate” means a rate set by Buyer based upon various factors including
Buyer’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by Buyer
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Principal” shall have the meaning given to it in Annex I.

“Program Documents” means this Agreement, the Custody Agreement, any Servicing
Agreement, each Servicing Side Letter, the Electronic Tracking Agreement, the
Master Netting Agreement, the Guaranty, any assignment of Hedge Instrument, the
Side Letter and any other agreement entered into by a Seller and/or the
Guarantor, on the one hand, and Buyer or one of its Affiliates (or Custodian on
its behalf) on the other, in connection herewith or therewith.

“Project” means all real property owned by the Cooperative including the land,
separate dwelling units and all common areas.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Proprietary Lease” means a lease on a Cooperative Apartment evidencing the
possessory interest of the Borrower in such Cooperative Apartment.

“Purchase Date” means the date on which Purchased Assets are to be transferred
by Seller to Buyer.

“Purchase Price” shall have the meaning assigned thereto in the Side Letter.

“Purchased Assets” means, with respect to a Transaction, the Loans set forth on
the related Loan Schedule, together with the related Records, Servicing Rights,
Sellers’ or Guarantor’s rights under any takeout commitment related to the Loans
and other Collateral, and all instruments, chattel paper, and general
intangibles comprising or relating to all of the foregoing. The term “Purchased
Assets” with respect to any Transaction at any time also shall include
Additional Purchased Assets delivered pursuant to Section 6(a) hereof.

“Qualified Appraiser” shall mean an appraiser, (i) duly appointed by the related
Seller, or (ii) qualified under Fannie Mae and Freddie Mac guidelines, in each
case, who had no interest, direct or indirect in the Mortgaged Property or in
any loan made on the security thereof, and whose compensation is not affected by
the approval or disapproval of the Loan, and such appraiser and the appraisal
made by such appraiser both satisfy the requirements of Title XI of the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989 and the
regulations promulgated thereunder, all as in effect on the date the Loan was
originated.

“Recognition Agreement” means an agreement whereby a Cooperative and a lender
with respect to a Cooperative Loan (i) acknowledge that such lender may make, or
intends to make, such Cooperative Loan, and (ii) make certain agreements with
respect to such Cooperative Loan.

“Records” means all instruments, agreements and other books, records, reports
and data generated by other media for the storage of information maintained by
Sellers, Guarantor, any of their Affiliates or agents, or their servicer or
custodian with respect to a Purchased Asset. Records shall include the Notes,
any Mortgages, the Loan Files and any other instruments necessary to document or
service a Loan that is a Purchased Asset, including, without limitation, the
complete payment and modification history of each Loan that is a Purchased
Asset.

“Refinanced Mortgage Loan” means a Loan the proceeds of which were not used to
purchase the related Mortgaged Property.

“REIT” means a real estate investment trust, as defined in Section 856 of the
Code.

“REIT Status” means with respect to any Person, such Person’s status as a real
estate investment trust, as defined in Section 856(a) of the Code that satisfies
the conditions and limitations set forth in Sections 856(b) and 856(c) of the
Code.

“Reference Banks” Any leading banks selected by the Agent which are engaged in
transactions in Eurodollar deposits in the international Eurocurrency market
with an established place of business in London.

“Repurchase Date” shall have the meaning assigned thereto in Section 3(c) and
shall also include the date determined by application of Section 19.

“Repurchase Price” means the price at which Purchased Assets are to be
transferred from Buyer to related Seller upon termination of a Transaction,
which will be determined in each case (including Transactions terminable upon
demand) as the sum of the Purchase Price and the Price Differential as of the
date of such determination.

“Reserve Interest Rate” means with respect to any LIBOR determination date, the
rate per annum that the Agent determines to be either (i) the arithmetic mean
(rounded to the nearest whole multiple of 1/16%) of the one-month or overnight
U.S. dollar lending rates (as applicable) which New York City banks selected by
the Agent are quoting on the relevant LIBOR determination date to the principal
London offices of leading banks in the London interbank market or (ii) in the
event that the Agent can determine no such arithmetic mean, the lowest one-month
or overnight U.S. dollar lending rate (as applicable) which New York City banks
selected by the Agent are quoting on such LIBOR determination date to leading
European banks.

“RESPA” means the Real Estate Settlement Procedures Act, as amended from time to
time.

“Servicer” means (i) New Century Mortgage Corporation and any successor thereto
or (ii) any other servicer approved by Buyer in its sole discretion exercised in
good faith.

“Servicing Agreement” means the Transition Services Agreement or any other
agreement (other than the Custody Agreement) giving rise or relating to
Servicing Rights with respect to a Purchased Asset, including any assignment or
other agreement relating to such agreement.

“Servicing Rights” means contractual, possessory or other rights of Sellers or
any other Person arising under a Servicing Agreement, the Custody Agreement or
otherwise, to administer or service a Purchased Asset or to possess related
Records.

“Servicing Side Letter” means the Servicing Side Letter dated as of September 2,
2005 among the Buyer, NCMC, Home123, the Guarantor and RBC Centura Bank, as the
same may be amended, modified or supplemented from time to time entered into in
connection with the Transaction Services Agreement.

“Side Letter” means the pricing side letter, dated as of September 2, 2005,
among Sellers, Guarantor and Buyer, as the same may be amended, supplemented or
modified from time to time.

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

“Stock Certificates” means the certificates evidencing ownership of the
Cooperative Shares issued by the Cooperative.

“Stock Power” means an assignment of the Stock Certificate or an assignment of
the Cooperative Shares issued by the Cooperative.

“Substitute Assets” has the meaning assigned thereto in Section 16.

“Takeout Commitment” shall mean, with respect to any Loan, an irrevocable
commitment issued by a Takeout Investor in favor of the related Seller pursuant
to which such Takeout Investor agrees to purchase such Loan at a specific price
on a forward delivery basis acceptable to the Buyer in its sole discretion.

“Takeout Investor” shall mean an Approved Purchaser which has agreed to purchase
Loans pursuant to a Takeout Commitment.

“Termination Date” has the meaning assigned thereto in Section 27.

“Total Indebtedness” shall mean, as to any Person for any period, the aggregate
Indebtedness of such Person during such period maintained in accordance with
GAAP less the aggregate amount of any such Indebtedness that is reflected on the
balance sheet of such Person in respect of obligations incurred pursuant to a
securitization transaction, solely to the extent such obligations are secured by
the assets securitized thereby and are non-recourse to the Person. In the event
that any Indebtedness of a Person would be excluded from the calculation of
Total Indebtedness but for the existence of recourse, such person shall be
entitled nonetheless to exclude the amount of such Indebtedness that is not
subject to recourse. The amount of any recourse shall be the stated or
determinable amount thereof or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the Person
in good faith.

“Total Liabilities” shall mean the total liabilities of a Person and its
consolidated Subsidiaries, determined in accordance with GAAP.

“Transaction” has the meaning assigned thereto in Section 1.

“Transaction Base Certificate” means the Transaction Base Certificate provided
by the Sellers to the Buyer in the form of Exhibit C hereto.

“Transaction Notice” means a written request of related Seller to enter into a
Transaction, in the form attached to the Custody Agreement which is delivered to
Buyer and Custodian.

“Transition Services Agreement” means the servicing agreement dated on or about
the date of this Agreement among RBC Mortgage Company, Royal Bank of Canada, RBC
Centura Bank, Home 123 Corporation and New Century Mortgage Corporation.

“Trust Receipt” means a Trust Receipt and Certification as defined in the
Custody Agreement.

“Underwriting Guidelines” means underwriting guidelines of the Sellers in effect
as of the date of this Agreement, which have been approved in writing by Buyer,
as the same may be amended from time to time in accordance with terms of this
Agreement.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York or the Uniform Commercial Code as in effect
in the applicable jurisdiction.

“Wet Funded Loan” means a Loan for which, as of the related initial Purchase
Date, the documents in the related Loan File have not been delivered to the
Custodian, and thereafter, each date until the documents in the related Loan
File have been delivered to the Custodian.

“Wet Funding Package” shall have the meaning assigned thereto in the Custody
Agreement.

b. Capitalized terms used but not defined in this Agreement shall have the
meanings assigned thereto in the Custody Agreement.

c. Interpretation.

Headings are for convenience only and do not affect interpretation. The
following rules of this subsection (c) apply unless the context requires
otherwise. The singular includes the plural and conversely. A gender includes
all genders. Where a word or phrase is defined, its other grammatical forms have
a corresponding meaning. A reference to a subsection, Section, Annex or Exhibit
is, unless otherwise specified, a reference to a Section of, or annex or exhibit
to, this Agreement. A reference to a party to this Agreement or another
agreement or document includes the party’s successors and permitted substitutes
or assigns. A reference to an agreement or document is to the agreement or
document as amended, modified, novated, supplemented or replaced, except to the
extent prohibited by any Program Document. A reference to legislation or to a
provision of legislation includes a modification or re-enactment of it, a
legislative provision substituted for it and a regulation or statutory
instrument issued under it. A reference to writing includes a facsimile
transmission and any means of reproducing words in a tangible and permanently
visible form. A reference to conduct includes, without limitation, an omission,
statement or undertaking, whether or not in writing. An Event of Default exists
until it has been waived in writing by the Buyer or has been timely cured. The
words “hereof”, “herein”, “hereunder” and similar words refer to this Agreement
as a whole and not to any particular provision of this Agreement. The term
“including” is not limiting and means “including without limitation.” In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”, the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including.” This
Agreement may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
terms. Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied. References herein to “fiscal year” and “fiscal quarter”
refer to such fiscal periods of the Sellers or the Guarantor, as applicable.

A reference to a document includes an agreement (as so defined) in writing or a
certificate, notice, instrument or document, or any information recorded in
computer disk form. Where a Seller or the Guarantor is required to provide any
document to the Buyer under the terms of this Agreement, the relevant document
shall be provided in writing or printed form unless the Buyer requests
otherwise. At the request of the Buyer, the document shall be provided in
computer readable format or both printed and computer readable format.

This Agreement is the result of negotiations among and has been reviewed by
counsel to the Buyer, Guarantor and the Sellers, and is the product of all
parties. In the interpretation of this Agreement, no rule of construction shall
apply to disadvantage one party on the ground that such party proposed or was
involved in the preparation of any particular provision of this Agreement or
this Agreement itself.

3. THE TRANSACTIONS

a. Subject to the terms and conditions of the Program Documents, this Agreement
is a commitment by Buyer to purchase from Sellers certain Purchased Assets up to
the Maximum Aggregate Purchase Price and Buyer hereby agrees to enter into
Transactions with an aggregate Purchase Price for all Purchased Assets acquired
by Buyer not to exceed the Maximum Aggregate Purchase Price.

b. With respect to any Transaction, related Seller shall repurchase Purchased
Assets from Buyer on each related Repurchase Date. Each obligation to repurchase
subsists without regard to any prior or intervening liquidation or foreclosure
with respect to any Purchased Asset. Related Seller is obligated to obtain the
Purchased Assets from Buyer or its designee (including the Custodian) at its own
expense on (or after) the related Repurchase Date.

c. Provided that the applicable conditions in Sections 9(a) and (b) have been
satisfied, each Purchased Asset that is repurchased by related Seller on the
Repurchase Date occurring on the 25th day of each month (or, if such 25th day is
not a Business Day, the immediately following Business Day) following the
related Purchase Date (the day of the month so determined for each month, or any
other date designated by related Seller to Buyer for such a repurchase on at
least one Business Day’s prior notice to Buyer, a “Repurchase Date”, which term
shall also include the date determined by application of Section 19 (a)) shall
automatically become subject to a new Transaction unless Buyer is notified by
such Seller at least one (1) Business Day prior to any such Repurchase Date,
provided that if the Repurchase Date so determined is later than the Termination
Date, the Repurchase Date for such Transaction shall automatically reset to the
Termination Date, and the provisions of this sentence as it might relate to a
new Transaction shall expire on such date. For each new Transaction, unless
otherwise agreed, (y) the accrued and unpaid Price Differential shall be settled
in cash on each related Repurchase Date, and (z) the Pricing Rate shall be as
set forth in the Side Letter.

d. If Buyer locks in the rate of LIBOR at the request of such Seller and such
Seller repurchases Purchased Assets on any day which is not the Repurchase Date
set forth in Section 3(c) above, such Seller shall indemnify Buyer and hold
Buyer harmless from any losses, costs and/or expenses which Buyer may sustain or
incur arising from the reemployment of funds obtained by Buyer hereunder or from
fees payable to terminate the deposits from which such funds were obtained
(“Breakage Costs”), in each case for the remainder of the applicable 30 day
period. Buyer shall deliver to such Seller a statement setting forth the amount
and basis of determination of any Breakage Costs in such detail as determined in
good faith by Buyer to be adequate, it being agreed that such statement and the
method of its calculation shall be adequate and shall be conclusive and binding
upon such Seller, absent manifest error. This Section shall survive termination
of this Agreement and the repurchase of all Purchased Assets subject to
Transactions hereunder.

4. TRANSACTION NOTICE CONFIRMATIONS

a. Unless otherwise agreed, related Seller shall give Buyer and Custodian notice
of any proposed Purchase Date in accordance with the terms of the Custody
Agreement (the date on which such notice is so given, the “Notice Date”). On the
Notice Date, related Seller or the Guarantor shall (i) request that Buyer enter
into a Transaction by furnishing to Buyer and Custodian a Transaction Notice and
Loan Schedule, (ii) deliver to Buyer a Computer Medium for the related Purchased
Assets and (iii) deliver to Custodian the Loan File or Wet Funding Package for
each Loan subject to such Transaction.

b. In the event that the parties hereto desire to enter into a Transaction on
terms other than as set forth in this Agreement (as amended by the Side Letter),
the parties shall execute a “Confirmation” specifying such terms prior to
entering into such Transaction, including, without limitation, the Purchase
Date, the Purchase Price, the Pricing Rate therefor and the Repurchase Date. Any
such Confirmation and the related Transaction Notice, together with this
Agreement, shall constitute conclusive evidence of the terms agreed between
Buyer and related Seller with respect to the Transaction to which the
Confirmation relates. In the event of any conflict between this Agreement and a
Confirmation, the terms of the Confirmation shall control with respect to the
related Transaction.

5. PAYMENT AND TRANSFER

Unless otherwise agreed, all transfers of funds hereunder shall be in
immediately available funds and all Purchased Assets transferred shall be
transferred to the Custodian pursuant to the Custody Agreement. Any Repurchase
Price or Price Differential received by Buyer after 4:00 p.m. New York City time
shall be applied on the next succeeding Business Day.

6. MARGIN MAINTENANCE

a. If at any time the aggregate Market Value of all Purchased Assets subject to
all Transactions is less than the aggregate Buyer’s Margin Amount for all such
Transactions (a “Margin Deficit”), then Buyer may by notice to Sellers require
Sellers in such Transactions to transfer to Buyer cash or, at Buyer’s option
(and provided Seller has additional Eligible Assets), additional Eligible Assets
(“Additional Purchased Assets”), so that the cash and aggregate Market Value of
the Purchased Assets, including any such Additional Purchased Assets, will
thereupon equal or exceed such aggregate Buyer’s Margin Amount (such
requirement, a “Margin Call”).

b. Notice required pursuant to Section 6(a) may be given by any means provided
in Section 35 hereof. Any notice given before 10:00 a.m. New York City time on a
Business Day shall be satisfied no later than 5:00 p.m. New York City time on
such Business Day. Any notice given on or after 10:00 a.m. New York City time on
a Business Day shall be satisfied no later than 5:00 p.m. New York City time on
the Business Day following the date of such notice. The failure of Buyer, on any
one or more occasions, to exercise its rights hereunder, shall not change or
alter the terms and conditions to which this Agreement is subject or limit the
right of Buyer to do so at a later date. Each Seller, Guarantor and Buyer each
agree that a failure or delay by Buyer to exercise its rights hereunder shall
not limit or waive Buyer’s rights under this Agreement or otherwise existing by
law or in any way create additional rights for any Seller or the Guarantor.

7. INCOME PAYMENTS

Where a particular term of a Transaction extends over the date on which Income
is paid in respect of any Purchased Assets subject to that Transaction, such
Income shall be the property of Buyer. Notwithstanding the foregoing, and
provided no Event of Default has occurred and is continuing, Buyer agrees that
related Seller shall be entitled to receive an amount equal to all Income
received, whether by Guarantor, Buyer, Custodian, Servicer or any servicer or
any other Person, which is not otherwise received by related Seller, in respect
of the Purchased Assets; provided, however, that any income received by or on
behalf of related Seller while the related Transaction is outstanding shall be
deemed held by such Seller solely in trust for Buyer pending the repurchase on
the related Repurchase Date. Upon the occurrence of an Event of Default, the
Sellers and the Guarantor shall cause all Income to be delivered to the Buyer.

8. SECURITY INTEREST

Each Seller and Buyer intend that the Transactions hereunder be sales to Buyer
of the Purchased Assets and not loans from Buyer to Sellers secured by the
Purchased Assets. However, in order to preserve Buyer’s rights under this
Agreement in the event that a court or other forum recharacterizes the
Transactions hereunder as other than sales, and as security for each Seller’s
performance of all of its Obligations, each Seller hereby grants Buyer a fully
perfected first priority security interest in such Seller’s right, title and
interest in and to the following property, whether now existing or hereafter
acquired: the Purchased Assets, the related Records, all Hedge Instruments, all
mortgage guaranties and insurance relating to such Purchased Assets (issued by
governmental agencies or otherwise) and any mortgage insurance certificate or
other document evidencing such mortgage guaranties or insurance relating to such
Purchased Assets and all claims and payments thereunder, any purchase agreements
or other agreements or contracts relating to or constituting any or all of the
foregoing, all “accounts” as defined in the Uniform Commercial Code relating to
or constituting any or all of the foregoing, all other insurance policies and
insurance proceeds relating to any Purchased Asset or the related Mortgaged
Property, any security account and all rights to Income and the rights to
enforce such payments arising from any of the Purchased Assets, the Servicing
Rights, all guarantees or other support for the related Loans, and any and all
replacements, substitutions, distributions on or proceeds with respect to any of
the foregoing (collectively the “Collateral”).

9. CONDITIONS PRECEDENT

a. As conditions precedent to the initial Transaction, Buyer shall have received
on or before the day of such initial Transaction the following, in form and
substance satisfactory to Buyer and duly executed by each party thereto (as
applicable):

(i) The Program Documents duly executed and delivered by the parties thereto and
being in full force and effect, free of any modification, breach or waiver;

(ii) Evidence that all other actions necessary or, in the opinion of Buyer,
desirable to perfect and protect Buyer’s interest in the Purchased Assets and
other Collateral have been taken, including, without limitation, duly executed
and filed Uniform Commercial Code financing statements on Form UCC-1;

(iii) A certified copy of each Seller’s and Guarantor’s consents or corporate
resolutions, as applicable, approving the Program Documents and Transactions
thereunder (either specifically or by general resolution), and all documents
evidencing other necessary corporate action or governmental approvals as may be
required in connection with the Program Documents;

(iv) An incumbency certificate of the secretaries of each Seller and Guarantor
certifying the names, true signatures and titles of each Seller’s and
Guarantor’s representatives duly authorized to request Transactions hereunder
and to execute the Program Documents and the other documents to be delivered
thereunder;

(v) An opinion of Sellers’ and Guarantor’s counsel as to such matters as Buyer
may reasonably request (including, without limitation, perfected security
interest in the Collateral) and in form and substance acceptable to Buyer;

(vi) A copy of the Underwriting Guidelines certified by an officer of applicable
Seller to which such Underwriting Guidelines relate;

(vii) The acquisition by Home123 of certain assets of RBC Mortgage Company must
have been completed;

(viii) A copy of the certificate of insurance evidencing compliance with Section
13(o) of this Agreement;

(ix) All of the conditions precedent in the Guaranty shall have been satisfied;

(x) Any other documents reasonably requested by Buyer;

(xi) Buyer’s legal, tax, business and environmental due diligence of the Sellers
and Guarantor each shall have been completed to the satisfaction of the Buyer;
and

(xii) Payment of the Facility Fee Amount by wire transfer by the Sellers to the
Buyer in immediately available funds.

b. The obligation of Buyer to enter into each Transaction pursuant to this
Agreement is subject to the following conditions precedent:

(i) Buyer or its designee shall have received on or before the day of a
Transaction with respect to such Purchased Assets (unless otherwise specified in
this Agreement) the following, in form and substance satisfactory to Buyer and
(if applicable) duly executed:



  (A)   Transaction Notice, Loan Schedule and Computer Medium with respect to
such Purchased Assets delivered pursuant to Section 4(a);



  (B)   The related Trust Receipt, with the Loan Schedule attached;



  (C)   Such certificates, customary opinions of counsel or other documents as
Buyer may reasonably request, provided that such opinions of counsel shall not
be routinely required in connection with each Transaction but shall only be
required from time to time as deemed necessary by Buyer in its commercially
reasonable judgment;



  (D)   A copy of the Underwriting Guidelines, to the extent such guidelines
have been amended in any material respect; and



  (E)   A copy of the applicable notice set forth as Exhibit C (which may be
contained in the related Transaction Notice).

(ii) No Default or Event of Default shall have occurred and be continuing.

(iii) Buyer shall not have reasonably determined that a change in any
requirement of law or in the interpretation or administration of any requirement
of law applicable to Buyer has made it unlawful, and no Governmental Authority
shall have asserted that it is unlawful, for Buyer to enter into Transactions
with a Pricing Rate based on LIBOR.

(iv) All representations and warranties in the Program Documents shall be true
and correct on the date of such Transaction and Sellers and Guarantor are in
compliance with the terms and conditions of the Program Documents.

(v) The then aggregate outstanding Purchase Price for all Purchased Assets, when
added to the Purchase Price for the requested Transaction, shall not exceed the
Maximum Aggregate Purchase Price.

(vi) No event or events shall have been reasonably determined by Buyer to have
occurred and be continuing, resulting in the effective absence of a whole loan
or asset-backed securities market or commercial paper market.

(vii) Satisfaction of any conditions precedent to the initial Transaction as set
forth in clause (a) of this Section 9 that were not satisfied prior to such
initial Purchase Date.

(viii) The Purchase Price for the requested Transaction shall not be less than
$500,000.

(ix) Buyer shall have determined that all actions necessary or, in the opinion
of Buyer, desirable to maintain Buyer’s perfected interest in the Purchased
Assets and other Collateral have been taken, including, without limitation, duly
executed and filed Uniform Commercial Code financing statements on Form UCC-1.

(x) The Sellers and Guarantor shall have paid to Buyer all fees and expenses, if
any, owed to Buyer in accordance with this Agreement.

(xi) There shall be no Margin Deficit at the time immediately prior to entering
into a new Transaction.

(xii) Each secured party (including any party that has a precautionary security
interest in a Loan) shall have released all of its right, title and interest in,
to and under such Loan (including, without limitation, any security interest
that such secured party or secured party’s agent may have by virtue of its
possession, custody or control thereof) and has filed Uniform Commercial Code
termination statements in respect of any Uniform Commercial Code filings made in
respect of such Loan, and each such release and Uniform Commercial Code
termination statement shall have been delivered to the Buyer prior to each
Transaction and to the Custodian as part of the Loan File.

(xiii) Any other documents reasonably requested by Buyer.

(xiv) Buyer shall have received a Transaction Base Certificate.

(xv) The Buyer shall not be obligated to enter into more than two Transactions
per Business Day.

10. RELEASE OF PURCHASED ASSETS

Upon timely payment in full of the Repurchase Price and all other Obligations
that relate to and are owed (if any) with respect to a Purchased Asset, if no
Default or Event of Default has occurred and is continuing, Buyer shall, and
shall direct Custodian to, release such Purchased Asset unless such release
would give rise to or perpetuate a Margin Deficit. Except as set forth in
Sections 6(a) and 16, Seller shall give at least one (1) Business Day’s prior
written notice to Buyer if such repurchase shall occur on any date other than a
Repurchase Date set forth in Section 3(c).

If such a Margin Deficit is applicable, Buyer shall notify Seller of the amount
thereof and Seller may thereupon satisfy the Margin Call in the manner specified
in Section 6.

11. RELIANCE

With respect to any Transaction, Buyer may conclusively rely upon, and shall
incur no liability to Sellers or Guarantor in acting upon, any request or other
communication that Buyer reasonably believes to have been given or made by a
person authorized to enter into a Transaction on a Seller’s or Guarantor’s
behalf.

12. REPRESENTATIONS AND WARRANTIES

Each Seller and the Guarantor, jointly and severally, hereby represents and
warrants, and shall on and as of the Purchase Date for any Transaction and on
and as of each date thereafter through and including the related Repurchase Date
be deemed to represent and warrant, that:

a. Due Organization and Qualification. Each Seller and the Guarantor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction under whose laws it is organized. Each Seller and the Guarantor is
duly qualified to do business, is in good standing and has obtained all
necessary licenses, permits, charters, registrations and approvals necessary for
the conduct of its business as currently conducted and the performance of its
obligations under the Program Documents or any failure to obtain such a license,
permit, charter, registration or approval will not cause a Material Adverse
Effect or impair the enforceability of any Loan.

b. Power and Authority. Each Seller and the Guarantor has all necessary power
and authority to conduct its business as currently conducted, to execute,
deliver and perform its obligations under the Program Documents and to
consummate the Transactions.

c. Due Authorization. The execution, delivery and performance of the Program
Documents by each Seller and the Guarantor have been duly authorized by all
necessary action and do not require any additional approvals or consents or
other action by or any notice to or filing with any Person other than any that
have heretofore been obtained, given or made.

d. Noncontravention. None of the execution and delivery of the Program Documents
by each Seller or Guarantor or the consummation of the Transactions and
transactions thereunder:

(i) conflicts with, breaches or violates any provision of the organizational
documents, or material agreements of such Seller or the Guarantor or in any
material respect any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award currently in effect having applicability to such
Seller or Guarantor or its properties;

(ii) constitutes a material default by such Seller or Guarantor under any loan
or repurchase agreement, mortgage, indenture or other material agreement or
instrument to which such Seller or Guarantor is a party or by which it or any of
its properties is or may be bound or affected; or

(iii) results in or requires the creation of any lien upon or in respect of any
of the assets of any Seller or Guarantor except the lien relating to the Program
Documents.

e. Legal Proceeding. Except as otherwise disclosed in the financial statements
of Guarantor prior to the Effective Date, there is no action, proceeding or
investigation by or before any court, governmental or administrative agency or
arbitrator affecting any of the Purchased Assets, any Seller, Guarantor or any
of their Affiliates, pending or threatened, which is reasonably likely to be
adversely determined and which, if adversely determined would have a reasonable
likelihood of having a Material Adverse Effect.

f. Valid and Binding Obligations. Each of the Program Documents to which the
Sellers or the Guarantor is a party, when executed and delivered by such Seller
or Guarantor, as applicable, will constitute the legal, valid and binding
obligations of such Seller or Guarantor, as applicable, enforceable against such
Seller or Guarantor, in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
general equitable principles (regardless of whether enforcement is sought in a
proceeding in equity or at law).

g. Financial Statements. The financial statements of Guarantor, copies of which
have been furnished to Buyer, (i) are, as of the dates and for the periods
referred to therein, complete and correct in all material respects, (ii) present
fairly the financial condition and results of operations of the Guarantor as of
the dates and for the periods indicated and (iii) have been prepared in
accordance with GAAP consistently applied, except as noted therein (subject as
to interim statements to normal year-end adjustments). Since the date of the
most recent financial statements, there has been no Material Adverse Change with
respect to the Guarantor. Except as disclosed in such financial statements,
Guarantor is not subject to any contingent liabilities or commitments that,
individually or in the aggregate, have a reasonable likelihood of causing a
Material Adverse Change with respect to the Guarantor.

h. Accuracy of Information. None of the documents or information prepared by or
on behalf of any Seller or the Guarantor and provided by such Seller or the
Guarantor to Buyer relating to such Seller’s or Guarantor’s financial condition
contain any statement of a material fact with respect to such Seller or
Guarantor or the Transactions that was untrue or misleading in any material
respect when made. Since the furnishing of such documents or information, there
has been no change, nor any development or event involving a prospective change
known to any Seller or Guarantor, that would render any of such documents or
information untrue or misleading in any material respect.

i. No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency, or other governmental, instrumentality, nor any consent, approval,
waiver or notification of any creditor, lessor or other non-governmental person,
is required in connection with the execution, delivery and performance by any
Seller or Guarantor of this Agreement or the consummation by any Seller or
Guarantor of any other Program Document, other than any that have heretofore
been obtained, given or made.

j. Compliance With Law; Etc. No practice, procedure or policy employed or
proposed to be employed by any Seller or the Guarantor in the conduct of its
businesses violates any law, regulation, judgment, agreement, regulatory
consent, order or decree applicable to it which, if enforced, would result in
either a Material Adverse Change with respect to Guarantor or a Material Adverse
Effect.

k. Solvency; Fraudulent Conveyance. Each Seller and the Guarantor is solvent and
will not be rendered insolvent by the Transaction and, after giving effect to
such Transaction, no Seller or Guarantor will be left with an unreasonably small
amount of capital with which to engage in its business. No Seller or Guarantor
intends to incur, nor believes that it has incurred, debts beyond its ability to
pay such debts as they mature. No Seller or the Guarantor is contemplating the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or similar
official in respect of any Seller or Guarantor or any of their assets. The
amount of consideration being received by related Seller upon the sale of the
Purchased Assets to Buyer constitutes reasonably equivalent value and fair
consideration for such Purchased Assets. Sellers are not transferring any
Purchased Assets with any intent to hinder, delay or defraud any of their
creditors. Guarantor is not transferring any Purchased Assets with any intent to
hinder, delay or defraud any of its creditors.

l. Investment Company Act Compliance. No Seller is required to be registered as
an “investment company” as defined under the Investment Company Act nor as an
entity under the control of an “investment company” as defined under the
Investment Company Act.

m. Taxes. Each Seller and Guarantor has filed all federal and state tax returns
which are required to be filed and paid all taxes, including any assessments
received by it, to the extent that such taxes have become due (other than for
taxes that are being contested in good faith or for which it has established
adequate reserves). Any taxes, fees and other governmental charges payable by
Sellers or Guarantor in connection with a Transaction and the execution and
delivery of the Program Documents have been paid.

n. Additional Representations. With respect to each Loan to be sold hereunder by
related Seller to Buyer, Sellers and Guarantor, jointly and severally, hereby
make all of the applicable representations and warranties set forth in
Appendix A hereto as of the date the Loan File or Wet Funding Package, as
applicable, is delivered to the Custodian. Further, as of each Purchase Date,
the Sellers and the Guarantor shall be deemed to have represented and warranted
in like manner that no Seller or Guarantor has any knowledge that any such
representation or warranty either has ceased or is reasonably likely to cease to
be true in a material respect as of such date, except as otherwise stated in a
Transaction Notice, any such exception to identify the applicable representation
or warranty and specify in reasonable detail the related knowledge of each
Seller or Guarantor.

o. No Broker. No Seller or Guarantor has dealt with any broker, investment
banker, agent, or other person, except for Buyer, who may be entitled to any
commission or compensation in connection with the sale of Purchased Assets
pursuant to this Agreement; provided, that if any Seller or Guarantor has dealt
with any broker, investment banker, agent, or other person, except for Buyer,
who may be entitled to any commission or compensation in connection with the
sale of Purchased Assets pursuant to this Agreement, such commission or
compensation shall have been paid in full by such Seller or the Guarantor, as
applicable.

p. Corporate Separateness.

(i) The capital of each Seller and Guarantor is adequate for the respective
business and undertakings of such Seller and Guarantor.

(ii) Other than as provided in this Agreement and the other Program Documents,
Sellers are not engaged in any business transactions with Guarantor or any of
its Affiliates other than transactions in the ordinary course of its business on
an “arms-length” basis or transactions among Sellers and internal
reorganizations not otherwise prohibited hereunder.

(iii) The funds and assets of the Sellers are not and will not be, commingled
with the funds of any other Person.

The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Assets to Buyer and shall continue for so long as the
Purchased Assets are subject to this Agreement.

13. COVENANTS OF SELLERS AND GUARANTOR

Each of Seller and Guarantor, as applicable, hereby covenants with Buyer as
follows:

a. Defense of Title. Each Seller and Guarantor warrants and will defend the
right, title and interest of Buyer in and to all Collateral against all adverse
claims and demands.

b. No Amendment or Compromise. Without the prior written consent of the Buyer,
no Seller, Guarantor nor those acting on such Seller’s or Guarantor’s behalf
shall amend or modify, or waive any term or condition of, or settle or
compromise any claim in respect of, any item of the Purchased Assets, any
related rights or any of the Program Documents, provided that any such party may
amend or modify a Loan if such amendment or modification does not affect the
amount or timing of any payment of principal or interest, extend its scheduled
maturity date, modify its interest rate, or constitute a cancellation or
discharge of its outstanding principal balance and does not materially and
adversely affect the security afforded by the real property, finishings,
fixtures, or equipment securing the Loan.

c. No Assignment. Except as permitted herein, no Seller or any servicer shall
sell, assign, transfer or otherwise dispose of, or grant any option with respect
to, or pledge, hypothecate or grant a security interest in or lien on or
otherwise encumber (except pursuant to the Program Documents), any of the
Purchased Assets or any interest therein, provided that this Section shall not
prevent any of the following: any transfer of Purchased Assets in accordance
with the Program Documents; any Hedge Instruments for the related Purchased
Assets or the granting of liens on such Hedging Instruments to other creditors
in accordance with the Intercreditor Agreement; any servicing arrangement
between the Servicer and any Seller or its Affiliates; and any forward purchase
commitment or other types of take out commitment for the Purchased Assets.

d. Servicing of Loans. Sellers and Guarantor shall cause the Servicer to
service, or cause to be serviced, all Loans that are part of the Purchased
Assets in accordance with prudent servicing practices, pending any delivery of
such servicing to Buyer pursuant to this Agreement, employing at least the same
procedures and exercising the same care that Servicer customarily employs in
servicing Loans for its own account. Sellers shall notify servicers of Buyer’s
interest hereunder and Sellers shall notify Buyer in writing of the name and
address of all servicers of Loans and shall identify each servicer with respect
to each Purchased Asset on a loan-by-loan basis. Buyer shall have the right to
approve each servicer and the form of all Servicing Agreements or servicing side
letter agreements. Sellers shall cause each servicer to hold or cause to be held
all escrow funds collected with respect to such Loans in customary custodial
accounts and shall apply the same for the purposes for which such funds were
collected. Upon notice from Buyer that an Event of Default has occurred, the
related Seller and Guarantor shall cause the Servicer to (i) segregate all
amounts collected on account of the Loans, (ii) hold such amounts collected in
trust for the benefit of the Buyer and (iii) remit such collections in
accordance with the Buyer’s written instructions. No amounts deposited into such
account shall be removed without the Buyer’s prior written consent. Upon Buyer’s
request, Sellers shall provide reasonably promptly to Buyer a letter addressed
to and agreed to by each servicer of Loans, in form and substance reasonably
satisfactory to Buyer, advising such servicer of such matters as Buyer may
reasonably request relating to the Loans. If any Seller should discover that,
for any reason whatsoever, Sellers or any entity responsible to Sellers by
contract for the administration and/or servicing any such Loan has failed to
perform fully Sellers’ obligations under the Program Documents or any of the
obligations of such entities with respect to the Purchased Assets, Sellers shall
promptly notify Buyer.

e. Preservation of Collateral; Collateral Value. Each Seller and Guarantor shall
do all things necessary to preserve the Collateral so that it remains subject to
a first priority perfected security interest hereunder. Without limiting the
foregoing, Sellers and Guarantor will comply with laws, rules, regulations and
other laws of any Governmental Authority applicable to Sellers or Guarantor
relating to the Collateral and cause the Collateral to comply with all
applicable laws, rules, regulations and other laws of any such Governmental
Authority. No Seller or Guarantor will allow any default for which it is
responsible to occur under any Collateral and each Seller and Guarantor shall
fully perform or cause to be performed when due all of its obligations under any
Collateral or the Program Documents.

f. Maintenance of Papers, Records and Files. Related Seller and Guarantor shall
require, and related Seller or Guarantor shall build, maintain and have
available, a complete file in accordance with lending industry custom and
practice for each Purchased Asset. Related Seller or Guarantor will maintain or
cause to be maintained all such Records not in the possession of Custodian in
good and complete condition in accordance with industry practices and preserve
them against loss.

(i) Related Seller and Guarantor shall collect and maintain or cause to be
collected and maintained all Records relating to the Purchased Assets in
accordance with industry custom and practice, including those maintained
pursuant to the preceding subsection, and all such Records shall be in the
possession of the Custodian, the Servicer, the related Seller or Guarantor
unless Buyer otherwise approves. No Seller or Guarantor will allow any such
papers, records or files that are an original or an only copy to leave
Custodian’s possession, except for individual items removed in connection with
servicing a specific Loan, in which event related Seller or Guarantor will
obtain or cause to be obtained a receipt from a financially responsible person
for any such paper, record or file.

(ii) For so long as Buyer has an interest in or lien on any Purchased Asset,
related Seller and Guarantor will hold or cause to be held all related Records
in trust, as the custodian and bailee, for Buyer. Related Seller or Guarantor
shall notify, or cause to be notified, every other party holding any such
Records of the interests and liens granted hereby.

(iii) Upon reasonable advance notice from Custodian or Buyer, related Seller and
Guarantor shall (x) make any and all such Records available to Custodian or
Buyer to examine any such Records, either by its own officers or employees, or
by agents or contractors, or both, and make copies of all or any portion
thereof, (y) permit Buyer or its authorized agents to discuss the affairs,
finances and accounts of related Seller or Guarantor with its respective chief
operating officer and chief financial officer and to discuss the affairs,
finances and accounts of related Seller or Guarantor with its independent
certified public accountants.

g. Financial Statements; Accountants’ Reports; Other Information. Related Seller
and Guarantor shall keep or cause to be kept in reasonable detail books and
records of account of its assets and business and shall clearly reflect therein
the transfer of Purchased Assets to Buyer. Sellers and Guarantor shall furnish
or cause to be furnished or made electronically available to Buyer the
following:

(i) Financial Statements. (x) As soon as available and in any event within 90
days after the end of each fiscal year, the consolidated, audited balance sheets
of Guarantor and each Seller as of the end of each fiscal year of Guarantor
(inclusive of Sellers), and the audited financial statements of income and
changes in equity of Guarantor and each Seller, and the audited statement of
cash flows of Guarantor (inclusive of Sellers), for such fiscal year and (y) as
soon as available and in any event within 45 days after the end of each quarter
(including the fourth quarter), the consolidated and consolidating, unaudited
balance sheets of Guarantor (inclusive of Sellers) as of the end of each
quarter, and the unaudited financial statements of income and changes in equity
of Guarantor (inclusive of Sellers), and the unaudited statement of cash flows
of Guarantor (inclusive of Sellers), for the portion of the fiscal year then
ended, and (z) within 45 days after the end of each month, monthly consolidated
and unaudited financial statements of income and changes in equity (and, to the
extent available, cash flow statements) and balance sheets as provided in clause
(y), all of which have been prepared in accordance with GAAP and certified by
such Guarantor’s and Sellers’, as applicable, chief financial officer in the
form of a compliance certificate to be delivered along with the above financial
statements. Sellers and Guarantor shall furnish or cause to be furnished to
Buyer any other financial information regarding Guarantor and/or Sellers
reasonably requested by Buyer;

(ii) Loan Data. Monthly reports in form and scope satisfactory to Buyer, setting
forth data regarding the performance of the Purchased Assets for the immediately
preceding month, and such other information as Buyer may reasonably request,
including, without limitation, all collections, delinquencies, losses and
recoveries related to the Purchased Assets, any other information regarding the
Purchased Assets reasonably requested by Buyer, the performance of any loans
serviced by or on behalf of each Servicer and any other financial information
regarding the Guarantor reasonably requested by Buyer.

(iii) Monthly Servicing Diskettes. On or before the second Business Day prior to
each Repurchase Date, or any other time at Buyer’s request, a Computer Medium
(or any other electronic transmission acceptable to Buyer) in a format
acceptable to Buyer containing such information with respect to the Purchased
Assets as Buyer may reasonably request upon reasonable prior notice.

(iv) Certifications. Each Seller shall execute and deliver a monthly
certification substantially in the form of Exhibit A-1 attached hereto and
Guarantor shall execute and deliver a quarterly certification substantially in
the form of Exhibit A-2 attached hereto.

h. Notice of Material Events. Each Seller and Guarantor shall promptly inform
Buyer in writing of any of the following:

(i) any Default, Event of Default or default or breach by any Seller or
Guarantor of any other material obligation under any Program Document, or the
occurrence or existence of any event or circumstance that a Seller or Guarantor
with the passage of time expects to have a reasonable likelihood of becoming an
Event of Default;

(ii) any material change in the insurance coverage required of any Seller or
Guarantor or any other Person pursuant to any Program Document, with copy of
evidence of same attached;

(iii) any material dispute, litigation, investigation, proceeding or suspension
between any Seller or Guarantor, on the one hand, and any Governmental Authority
or any other Person on the other;

(iv) any Material Adverse Change in accounting policies or financial reporting
practices of Guarantor;

(v) the occurrence of any material employment dispute or licensing dispute and a
description of the strategy for resolving it; and

(vi) any event, circumstance or condition that has resulted, or has a reasonable
likelihood of resulting in either a Material Adverse Change with respect to
Guarantor or a Material Adverse Effect.

i. Maintenance of Licenses. Each Seller and Guarantor shall maintain, all
licenses, permits or other approvals necessary for each Seller and Guarantor to
conduct its business and to perform its obligations under the Program Documents,
and each Seller and Guarantor shall conduct its business strictly in accordance
with applicable law.

j. Taxes. (i) All payments made by the Sellers under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest and additions
to tax) with respect thereto imposed by any Governmental Authority thereof or
therein, excluding income taxes, branch profits taxes, franchise taxes or any
other tax imposed on the Buyer’s net income by the United States, a state, a
foreign jurisdiction under the laws of which the Buyer is organized or in which
its applicable lending office (“Excluded Taxes”), or any political subdivision
thereof, all of which shall be paid by the Seller for their own account not
later than the date when due. If a Seller is required by law or regulation to
deduct or withhold any taxes (other than Excluded Taxes) from or in respect of
any amount payable hereunder, it shall: (a) make such deduction or withholding;
(b) pay the amount so deducted or withheld to the appropriate Governmental
Authority not later than the date when due; (c) deliver to Buyer, promptly,
original tax receipts and other evidence satisfactory to Buyer of the payment
when due of the full amount of such taxes; and (d) pay to the Buyer such
additional amounts as may be necessary so that such Buyer receives, free and
clear of all taxes, a net amount equal to the amount it would have received
under this Agreement, as if no such deduction or withholding had been made.

(ii) Each Seller shall pay and discharge or cause to be paid and discharged,
when due, all taxes, assessments and governmental charges or levies imposed upon
it or upon its income and profits or upon any of its property, real, personal or
mixed (including without limitation, the Purchased Assets) or upon any part
thereof, as well as any other lawful claims which, if unpaid, might become a
Lien upon such properties or any part thereof, except for any such taxes,
assessments and governmental charges, levies or claims as are appropriately
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are provided.

(iii) Each Seller shall file on a timely basis (including any extensions) all
federal, and material state and local tax and information returns, reports and
any other information statements or schedules required to be filed by or in
respect of it.

k. Nature of Business. No Seller or Guarantor shall make any material change in
the nature of its business as carried on at the date hereof.

l. Limitation on Distributions. If a Default has occurred and is continuing, no
Seller or Guarantor shall pay any dividends or distributions with respect to any
capital stock or other equity interests in any Seller or Guarantor, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
any Seller or Guarantor provided that a Seller or Guarantor may pay
distributions or dividends solely by way of issuance of additional stock in lieu
of cash.

m. Predatory Lending. Sellers will comply with any and all requirements of any
federal, state or local predatory and abusive lending laws applicable to the
origination and servicing of mortgage loans, and Sellers have and shall maintain
in their possession, available for the inspection of the Buyer or its designees,
and shall deliver to the Buyer or its designees, within a commercially
reasonable time period following a request therefor, evidence of compliance with
such requirements.

n. Merger of Guarantor. Guarantor shall not at any time, directly or indirectly,
(i) liquidate or dissolve or enter into any consolidation or merger or be
subject to a Change in Control without Buyer’s prior consent; (ii) form or enter
into any partnership, joint venture, syndicate or other combination which would
have a Material Adverse Effect; or (iii) make any Material Adverse Change with
respect to the Guarantor.

o. Insurance. Each Seller and Guarantor will, and shall cause the Servicer to,
obtain and maintain insurance with responsible companies in such amounts and
against such risks as are customarily carried by business entities engaged in
similar businesses similarly situated, and will furnish Buyer on request full
information as to all such insurance, and provide within fifteen (15) days after
receipt of such request the certificates or other documents evidencing renewal
of each such policy. Guarantor shall continue to maintain coverage, for itself
and its subsidiaries, that encompasses employee dishonesty, forgery or
alteration, theft, disappearance and destruction, robbery and safe burglary,
property (other than money and securities), and computer fraud in an aggregate
amount of at least $1,000,000.

p. Affiliate Transaction. No Seller or Guarantor will at any time, directly or
indirectly, sell, lease or otherwise transfer any property or assets to, or
otherwise acquire any property or assets from, or otherwise engage in any
transactions with, any of their Affiliates unless the terms thereof are no less
favorable to such Seller or Guarantor, as applicable, than those that could be
obtained at the time of such transaction in an arm’s length transaction with a
Person who is not such an Affiliate.

q. Change of Fiscal Year. No Seller or Guarantor will at any time, directly or
indirectly, except upon ninety (90) days’ prior written notice to Buyer, change
the date on which such Seller’s or Guarantor’s fiscal year begins from such
Seller’s or Guarantor’s current fiscal year beginning date.

r. Facility Fee. Sellers agree to pay to Buyer on the date of execution of this
Agreement, a facility fee in the amount of the Facility Fee Amount (“Facility
Fee”), such payment to be made in United States dollars, in immediately
available funds, without deduction, set-off or counterclaim. The Buyer may, in
its sole discretion, net such commitment fee from the proceeds of any Purchase
Price payable to the Seller.

s. Underwriting Guidelines. In the event that Sellers make any material
amendment or modification to the Underwriting Guidelines: (i) Sellers shall
promptly deliver to the Buyer a complete copy of the materially amended or
modified Underwriting Guidelines, and (ii) the Buyer may, at its sole option and
discretion, refrain from entering into any further Transactions with respect to
Loans originated under the materially amended or modified Underwriting
Guidelines, but not with respect to Loans that comply with the Underwriting
Guidelines approved hereunder.

t. Cooperative Loans. With respect to each Cooperative Loan, in the event that
new, replacement, substitute or additional Stock Certificates are issued with
respect to existing Cooperative Shares, the related Seller immediately shall
deliver to the Custodian the new Stock Certificates, together with the related
Stock Powers in blank. Such new Stock Certificates shall be subject to the
related Pledge Instruments and shall be subject to all of the terms, covenants
and conditions of this Agreement.

u. MERS. Each Seller will and will cause the Servicer to comply in all material
respects with the rules and procedures of MERS in connection with the servicing
of the MERS Designated Mortgage Loans for as long as such Loans are registered
with MERS.

v. Delivering of Servicing Rights. With respect to the Servicing Rights and
Records of each Loan, Sellers and Guarantor shall deliver such Servicing Rights
and Records to the designee of Buyer, within 75 days of a Purchase Date, unless
otherwise stated in writing by Buyer; provided that on each Repurchase Date that
is subject to a new Transaction, such delivery requirement is deemed restated
for such new Transaction (and the immediately preceding delivery requirement is
deemed to be rescinded) in the absence of directions to the contrary from Buyer,
and a new 75-day period is deemed to commence as of such Repurchase Date. The
Sellers’ and Guarantor’s transfer of the Servicing Rights and Records under this
Section shall be in accordance with customary and prudent mortgage banking
standards in the industry for the delivery of loans similar to the Loans.

14. REPURCHASE DATE PAYMENTS/COLLECTIONS

On each Repurchase Date, related Seller shall remit or shall cause to be
remitted to Buyer the Repurchase Price, together with any other Obligations then
due and payable.

15. REPURCHASE OF PURCHASED ASSETS, CHANGE OF LAW

a. Upon discovery by any Seller or Guarantor of a breach of any of the
representations and warranties set forth in Appendix A hereto, such Seller or
Guarantor shall give prompt written notice thereof to Buyer. Upon any such
discovery by Buyer, Buyer will notify Sellers. It is understood and agreed that
the representations and warranties set forth in Appendix A hereto shall survive
delivery of the respective Loan Files to the Custodian and shall inure to the
benefit of Buyer. The fact that Buyer has conducted or has failed to conduct any
partial or complete due diligence investigation in connection with its purchase
of any Purchased Asset shall not affect Buyer’s right to demand repurchase as
provided under this Agreement. The related Seller shall within two (2) Business
Days of the earlier of the related Seller’s or Guarantor’s discovery or either
related Seller or Guarantor receiving notice, with respect to any Purchased
Asset, of (i) any breach of a representation or warranty contained in Appendix A
hereto or (ii) any failure to deliver any of the items required to be delivered
as part of the Loan File within the time period required for delivery pursuant
to the Custody Agreement, promptly cure such breach or delivery failure in all
material respects. If within two (2) Business Days after the earlier of related
Seller’s or Guarantor’s discovery of such breach or delivery failure or related
Seller or Guarantor receiving notice thereof that such breach or delivery
failure has not been remedied by the related Seller, such Seller shall promptly
upon receipt of written instructions from Buyer, at Buyer’s option, either
(i) purchase such Purchased Asset at a purchase price equal to the Repurchase
Price with respect to such Purchased Asset by wire transfer to the account
designated by Buyer, or (ii) transfer comparable Substitute Assets to Buyer, as
provided in Section 16 hereof.

b. If Buyer determines that the introduction of, any change in, or the
interpretation or administration of any requirement of law has made it unlawful
or commercially impracticable to engage in any Transactions with a Pricing Rate
based on LIBOR, then related Seller (i) shall, upon its receipt of notice of
such fact and demand from Buyer (with a copy of such notice to Custodian),
repurchase the Purchased Assets subject to the Transaction on the next
succeeding Business Day and, at related Seller’s election, concurrently enter
into a new Transaction with Buyer with a Pricing Rate based on the Prime Rate
plus the margin set forth in the Side Letter as part of the Pricing Rate and
(ii) may elect, by giving notice to Buyer and Custodian, that all new
Transactions shall have Pricing Rates based on the Prime Rate plus such margin.

c. If Buyer determines in its sole discretion that any Change in Law or any
change in accounting rules regarding capital requirements has or would have the
effect of reducing the rate of return on Buyer’s capital or on the capital of
any Affiliate of Buyer as a consequence of such Change in Law or change in
accounting rules on this Agreement, then from time to time related Seller will
compensate Buyer or Buyer’s Affiliate, as applicable, for such reduced rate of
return suffered as a consequence of such Change in Law or change in accounting
rules on terms similar to those imposed by Buyer on its other similarly affected
customers. Buyer shall provide Sellers with prompt notice as to any Change in
Law or change in accounting rules. Notwithstanding any other provisions in this
Agreement, in the event of any such Change in Law or change in accounting rules
Sellers will have the right to terminate all Transactions then outstanding
without any prepayment penalty as of a date selected by Sellers, which date
shall be prior to the then applicable Repurchase Date and which date shall
thereafter for all purposes hereof be deemed to be the Repurchase Date and
Sellers shall be entitled to a pro rata refund of the Facility Fee, which refund
shall equal the Facility Fee Amount, multiplied by a fraction, the numerator of
which shall be the number of days remaining in the facility under this Agreement
and the denominator of which shall be 360.

16. SUBSTITUTION

Related Seller may, subject to agreement with and acceptance by Buyer,
substitute other assets which are substantially the same as the Purchased Assets
(the “Substitute Assets”) for any Purchased Assets. Such substitution shall be
made by transfer to Buyer of such other Substitute Assets and transfer to
related Seller of such Purchased Assets. After substitution, the Substitute
Assets shall be deemed to be Purchased Assets.

17. REPURCHASE TRANSACTIONS

Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Assets or otherwise pledge, hypothecate, assign, transfer or otherwise
convey the Purchased Assets with a counterparty of Buyer’s choice, in all cases
subject to Buyer’s obligation to reconvey the Purchased Assets (and not
substitutes therefor) on the Repurchase Date. In the event Buyer engages in a
repurchase transaction with any of the Purchased Assets or otherwise pledges or
hypothecates any of the Purchased Assets, Buyer shall have the right to assign
to Buyer’s counterparty any of the applicable representations or warranties in
Appendix A hereto and the remedies for breach thereof, as they relate to the
Purchased Assets that are subject to such repurchase transaction.

18. EVENTS OF DEFAULT

With respect to any Transactions covered by or related to this Agreement, the
occurrence of any of the following events shall constitute an “Event of
Default”:

a. Related Seller fails to transfer the Purchased Assets to Buyer on the
applicable Purchase Date (provided Buyer has tendered the related Purchase
Price);

b. Related Seller either fails to repurchase the Purchased Assets on the
applicable Repurchase Date or fails to perform its obligations under Section 6;

c. Any Seller, Guarantor or Servicer shall fail to perform, observe or comply
with any other material term, covenant or agreement contained in the Program
Documents (other than Section 12(n) hereof and Appendix A hereto) and such
failure is not cured within the time period expressly provided or, if no such
cure period is provided, within three (3) Business Days of the earlier of
(i) such party’s receipt of written notice from Buyer or Custodian of such
breach or (ii) the date on which such party obtains notice or knowledge of the
facts giving rise to such breach;

d. Any representation or warranty made by a Seller or Guarantor (or any of
Sellers’ or Guarantor’s officers) in the Program Documents or in any other
document delivered in connection therewith (other than the representations or
warranties in Appendix A hereto) shall have been incorrect or untrue in any
material respect when made or repeated or deemed to have been made or repeated;

e. Any Seller, Guarantor, or any of Sellers’ or Guarantor’s Subsidiaries shall
fail (i) to pay any Seller’s, Guarantor’s, or Sellers’ or Guarantor’s
Subsidiaries’ Indebtedness (aggregating in excess of $10,000,000 with respect to
Guarantor or Guarantor and its Subsidiaries, taken as a whole), or any interest
or premium thereon when due (whether by scheduled maturity, requirement
prepayment, acceleration, demand or otherwise), or (ii) to make any payment when
due under any Seller’s, Guarantor’s, or Sellers’ or Guarantor’s Subsidiaries’
Guarantee of another person’s Indebtedness for borrowed money (aggregating in
excess of $10,000,000 with respect to Guarantor or Guarantor and its
Subsidiaries, taken as a whole), and, in either case, such failure shall entitle
any related counterparty to declare any such Indebtedness or Guarantee to be due
and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof;

f. A custodian, receiver, conservator, liquidator, trustee, sequestrator or
similar official for any Seller, Guarantor or any of Sellers’ or Guarantor’s
Subsidiaries, or of any Sellers’, Guarantor’s or their respective Property (as a
debtor or creditor protection procedure), is appointed or takes possession of
such property; or Seller, Guarantor or any of Sellers’ or Guarantor’s
Subsidiaries generally fails to pay any Seller’s, Guarantor’s or Sellers’ or
Guarantor’s Subsidiaries’ debts as they become due; or any Seller, Guarantor or
any of Sellers’ or Guarantor’s Subsidiaries is adjudicated bankrupt or
insolvent; or an order for relief is entered under the Federal Bankruptcy Code,
or any successor or similar applicable statute, or any administrative insolvency
scheme, against any Seller, Guarantor or any of Sellers’ or Guarantor’s
Subsidiaries; or any Sellers’, Guarantor’s or Sellers’ or Guarantor’s
Subsidiaries’ Property is sequestered by court or administrative order; or a
petition is filed against any Seller, Guarantor or any of Sellers’ or
Guarantor’s Subsidiaries under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, moratorium, delinquency or
liquidation law of any jurisdiction, whether now or subsequently in effect;

g. Any Seller, Guarantor or any Sellers’ or Guarantor’s Subsidiaries files a
voluntary petition in bankruptcy, seeks relief under any provision of any
bankruptcy, reorganization, moratorium, delinquency, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction whether
now or subsequently in effect; or consents to the filing of any petition against
it under any such law; or consents to the appointment of or taking possession by
a custodian, receiver, conservator, trustee, liquidator, sequestrator or similar
official for any Seller, Guarantor or any of Sellers’ or Guarantor’s
Subsidiaries, or of all or any part of any Seller’s, Guarantor’s or Sellers’ or
Guarantor’s Subsidiaries’ Property; or makes an assignment for the benefit of
any Seller, Guarantor or Sellers’ or Guarantor’s Subsidiaries’ creditors;

h. Any final, nonappealable judgment or order for the payment of money in excess
of $2,500,000 is rendered against any Seller, Guarantor or any of Sellers’ or
Guarantor’s Subsidiaries and remains undischarged or unsatisfied after the
passage of 30 days following the date on which it is entered;

i. Any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of any Seller, Guarantor or any of Sellers’ or
Guarantor’s Subsidiaries, or shall have taken any action to displace the
executive management of any Seller, Guarantor or any of Sellers’ or Guarantor’s
Subsidiaries (and such action results or is likely to result in a Material
Adverse Change with respect to the Guarantor) or to curtail its authority in the
conduct of the business of any Seller, Guarantor or any of Sellers’ or
Guarantor’s Subsidiaries, or takes any action in the nature of enforcement to
remove, limit or restrict the approval of any Seller, Guarantor or any of
Sellers’ or Guarantor’s Subsidiaries as an issuer, buyer or a seller/servicer of
Loans or securities backed thereby;

j. Reserved;

k. Any Seller, Guarantor or any of Sellers’ or Guarantor’s Subsidiaries shall
default under, or fail to perform as requested under, or shall otherwise breach
the material terms of any instrument, agreement or contract relating to
Indebtedness (aggregating in excess of $10,000,000 with respect to Guarantor or
Guarantor and its Subsidiaries, taken as a whole), and such default, failure or
breach shall entitle any counterparty to declare such Indebtedness to be due and
payable prior to the maturity thereof;

l. In the reasonable good faith judgment of Buyer, any Material Adverse Change
with respect to Guarantor;

m. Any Seller or Guarantor shall admit in writing its inability to, or intention
not to, perform any of such Seller’s or Guarantor’s respective material
Obligations;

n. Except as expressly permitted in this Agreement, any Seller or Guarantor
dissolves, merges or consolidates with another entity, or sells, transfers, or
otherwise disposes of a material portion of such Seller’s or Guarantor’s (as
applicable) business or assets unless Buyer’s written consent is given;

o. This Agreement shall for any reason cease to create a valid, first priority
security interest or ownership interest upon transfer in any material portion of
the Purchased Assets or Collateral purported to be covered hereby;

p. Any Seller’s or Guarantor’s audited annual financial statements or the notes
thereto or other opinions or conclusions stated therein shall be qualified or
limited by reference to the status of such Seller or Guarantor as a “going
concern” or a reference of similar import or shall indicate Guarantor has a
negative net worth or is insolvent;

q. A Change of Control of any Seller (unless otherwise permitted hereunder) or
Guarantor shall have occurred without the prior written approval of Buyer;

r. An Event of Default shall have occurred and is continuing under any of the
other Program Documents;

s. At any time, the ratio of the Guarantor’s Total Indebtedness to Adjusted
Tangible Net Worth shall exceed 15:1;

t. Buyer shall reasonably request information regarding the financial well-being
of any Seller or Guarantor and such information shall not have been provided
within a commercially reasonable timeframe;

u. At the end of any month, the Guarantor fails to maintain at least $60,000,000
on a consolidated basis of Liquid Assets;

v. At any time the Adjusted Tangible Net Worth of the Guarantor is less than the
sum of (i) $750,000,000; and (ii) 50% of all increases in the Guarantor’s total
stockholder equity as a result of issuances in common stock of the Guarantor
since November 1, 2004;

w. After such time as any Seller or Guarantor has elected to be treated as a
REIT, the failure of such Seller or Guarantor (as applicable) to continue to be
(i) qualified as a REIT as defined in Section 856 of the Code and (ii) entitled
to a dividend paid deduction under Section 857 of the Code with respect to
dividends paid by it with respect to each taxable year for which it claims a
deduction on its Form 1120 — REIT filed with the United States Internal Revenue
Service for such year, or the entering into by such Seller or Guarantor of any
material “prohibited transactions” as defined in Sections 857(b) and 856(c) of
the Code; and

x. After such time as any Seller or Guarantor has elected to be treated as a
REIT, the failure of such Seller or Guarantor (as applicable) to satisfy any of
the following asset or income tests and Buyer has delivered notice of an Event
of Default to such Seller or Guarantor with respect thereto:

(i) At the close of each taxable year, at least 75 percent of such Seller’s or
Guarantor’s gross income consists of (i) “rents from real property” within the
meaning of Section 856(c)(3)(A) of the Code, (ii) interest on obligations
secured by mortgages on real property or on interests in real property, within
the meaning of Section 856(c)(3)(B) of the Code, (iii) gain from the sale or
other disposition of real property (including interests in real property and
interests in mortgages on real property) which is not property described in
Section 1221(a)(1) of the Code, within the meaning of Section 856(c)(3)(C) of
the Code, (iv) dividends or other distributions on, and gain (other than gain
from “prohibited transactions” within the meaning of Section 857(b)(6)(B)(iii)
of the Code) from the sale or other disposition of, transferable shares (or
transferable certificates of beneficial interest) in other qualifying REITs
within the meaning of Section 856(d)(3)(D) of the Code, and (v) amounts
described in Sections 856(c)(3)(E) through 856(c)(3)(I) of the Code.

(ii) At the close of each taxable year, at least 95 percent of such Seller’s or
Guarantor’s gross income consists of (i) the items of income described in
paragraph 1 hereof (other than those described in Section 856(c)(3)(I) of the
Code), (ii) gain realized from the sale or other disposition of stock or
securities which are not property described in Section 1221(a)(1) of the Code,
(iii) interest, (iv) dividends, and (v) income derived from payments to the
Guarantor on interest rate swap or cap agreements, options, futures contracts,
forward rate agreements and other similar financial instruments entered into to
reduce the interest rate risks with respect to any indebtedness incurred or to
be incurred to acquire or carry real estate assets, or gain from the sale or
other disposition of such an investment as described in section 856(c)(5)(G), in
each case within the meaning of Section 856(c)(2) of the Code.

(iii) At the close of each quarter of such Seller’s or Guarantor’s taxable year,
at least 75 percent of the value of such Seller’s or Guarantor’s total assets
(as determined in accordance with Treasury Regulations Section 1.856-2(d)) has
consisted of and will consist of real estate assets within the meaning of
Sections 856(c)(4) and 856(c)(5)(B) of the Code, cash and cash items (including
receivables which arise in the ordinary course of such Seller’s or Guarantor’s
operations, but not including receivables purchased from another person), and
Government Securities.

(iv) At the close of each quarter of such Seller’s or Guarantor’s taxable years,
(a) not more than 25 percent of such Seller’s or Guarantor’s total asset value
will be represented by securities (other than those described in paragraph 3) ,
(b) not more than 20 percent of such Seller’s or Guarantor’s total asset value
will be represented by securities of one or more taxable REIT subsidiaries, and
(c) (i) not more than 5 percent of the value of such Seller’s or Guarantor’s
total assets will be represented by securities of any one issuer (other than
Government Securities and securities of taxable REIT subsidiaries), and (ii) no
Seller or Guarantor will hold securities possessing more than 10 percent of the
total voting power or value of the outstanding securities of any one issuer
(other than Government Securities, securities of taxable REIT subsidiaries, and
securities of a qualified REIT subsidiary within the meaning of Section 856(i)
of the Code).

19. REMEDIES

Upon the occurrence of an Event of Default, Buyer, at its option (which option
shall be deemed to have been exercised immediately upon the occurrence of an
Event of Default pursuant to Section 18(f) or (g) hereof), shall have any or all
of the following rights and remedies, which may be exercised by Buyer:

a. The Repurchase Date for each Transaction hereunder shall, if it has not
already occurred, be deemed immediately to occur (except that, in the event that
the Purchase Date for any Transaction has not yet occurred as of the date of
such exercise or deemed exercise, such Transaction shall be deemed immediately
canceled).

b. Sellers’ obligations hereunder to repurchase all Purchased Assets at the
Repurchase Price therefor on the Repurchase Date in such Transactions shall
thereupon become immediately due and payable; all Income paid after such
exercise or deemed exercise shall be remitted to and retained by Buyer and
applied to the aggregate Repurchase Prices and any other amounts owing by
Sellers hereunder; Sellers and Guarantor shall immediately deliver to Buyer or
its designee any and all Records relating to the Purchased Assets subject to
such Transaction then in Sellers’ and Guarantor’s possession and/or control; and
all right, title and interest in and entitlement to such Purchased Assets and
Servicing Rights thereon shall be deemed transferred to Buyer.

Buyer may (A) sell, on or following the Business Day following the date on which
the Repurchase Price became due and payable pursuant to Section 19(b) without
notice or demand of any kind, at a public or private sale and at such price or
prices as Buyer may reasonably deem satisfactory any or all Purchased Assets or
(B) in its sole discretion elect, in lieu of selling all or a portion of such
Purchased Assets, to give Sellers credit for such Purchased Assets in an amount
equal to the Market Value of the Purchased Assets against the aggregate unpaid
Repurchase Price and any other amounts owing by Sellers hereunder. The Sellers
shall remain liable to the Buyer for any amounts that remain owing to Buyer
following a sale or credit under the preceding sentence. The proceeds of any
disposition of Purchased Assets shall be applied first, to the reasonable costs
and expenses incurred by Buyer in connection with or as a result of an Event of
Default; second, to Breakage Costs, costs of cover and/or related hedging
transactions; third, to the aggregate Repurchase Prices; and fourth, to all
other Obligations.

The parties recognize that it may not be possible to purchase or sell all of the
Purchased Assets on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Purchased Assets
may not be liquid. In view of the nature of the Purchased Assets, the parties
agree that liquidation of a Transaction or the underlying Purchased Assets does
not require a public purchase or sale and that a good faith private purchase or
sale shall be deemed to have been made in a commercially reasonable manner.
Accordingly, Buyer may elect the time and manner of liquidating any Purchased
Asset and nothing contained herein shall obligate Buyer to liquidate any
Purchased Asset on the occurrence of an Event of Default or to liquidate all
Purchased Assets in the same manner or on the same Business Day or constitute a
waiver of any right or remedy of Buyer. Notwithstanding the foregoing, the
parties to this Agreement agree that the Transactions have been entered into in
consideration of and in reliance upon the fact that all Transactions hereunder
constitute a single business and contractual obligation and that each
Transaction has been entered into in consideration of the other Transactions.

In addition to its rights hereunder, Buyer shall have the right to proceed
against any of Sellers’ assets which may be in the possession of Buyer, any of
Buyer’s Affiliates or its designee (including the Custodian), including the
right to liquidate such assets and to set-off the proceeds against monies owed
by Sellers to Buyer pursuant to this Agreement. Buyer may set off cash, the
proceeds of the liquidation of the Purchased Assets and Additional Purchased
Assets, any other Collateral or its proceeds and all other sums or obligations
owed by Buyer to Sellers against all of Sellers’ Obligations to Buyer, whether
under this Agreement, under a Transaction, or under any other agreement between
the parties, or otherwise, whether or not such Obligations are then due, without
prejudice to Buyer’s right to recover any deficiency.

The Buyer shall have the right to obtain physical possession of the Records and
all other files of the Sellers relating to the Purchased Assets and all
documents relating to the Purchased Assets which are then or may thereafter come
into the possession of the Sellers or any third party acting for the Sellers and
the Sellers shall deliver to the Buyer such assignments as the Buyer shall
request.

Buyer may direct all Persons servicing the Purchased Assets to take such action
with respect to the Purchased Assets as Buyer determines appropriate.

Each Seller and Guarantor shall cause all sums received by it with respect to
the Purchased Assets to be deposited with Custodian (or such other Person as
Buyer may direct) after receipt thereof.

Buyer shall without regard to the adequacy of the security for the Obligations,
be entitled to the appointment of a receiver by any court having jurisdiction,
without notice, to take possession of and protect, collect, manage, liquidate,
and sell the Purchased Assets and any other Collateral or any portion thereof,
collect the payments due with respect to the Purchased Assets and any other
Collateral or any portion thereof, and do anything that Buyer is authorized
hereunder to do. Sellers shall pay all costs and expenses incurred by Buyer in
connection with the appointment and activities of such receiver.

Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Sellers hereby expressly waive, to the extent permitted
by law, any right Sellers might otherwise have to require Buyer to enforce its
rights by judicial process. Sellers also waive, to the extent permitted by law,
any defense Sellers might otherwise have to the Obligations, arising from use of
nonjudicial process, enforcement and sale of all or any portion of the Purchased
Assets and any other Collateral or from any other election of remedies. Sellers
recognize that nonjudicial remedies are consistent with the usages of the trade,
are responsive to commercial necessity and are the result of a bargain at arm’s
length.

In addition to all the rights and remedies specifically provided herein, Buyer
shall have all other rights and remedies provided by applicable federal, state,
foreign, and local laws, whether existing at law, in equity or by statute
including, without limitation, all rights and remedies available to a
purchaser/secured party under the Uniform Commercial Code

Upon the occurrence of an Event of Default, Buyer shall have, except as
otherwise expressly provided in this Agreement, the right to exercise any of its
rights and/or remedies without presentment, demand, protest or further notice of
any kind other than as expressly set forth herein, all of which are hereby
expressly waived by Sellers.

Sellers hereby authorize Buyer, at Sellers’ expense, to file such financing
statement or statements relating to the Purchased Assets and the Collateral
without Sellers’ signature thereon as Buyer at its option may deem appropriate,
and appoints Buyer as Sellers’ attorney-in-fact to execute any such financing
statement or statements in Sellers’ name and to perform all other acts which
Buyer deems appropriate to perfect and continue the lien and security interest
granted hereby and to protect, preserve and realize upon the Purchased Assets
and the Collateral, including, but not limited to, the right to endorse notes,
complete blanks in documents and execute assignments on behalf of Sellers as its
attorney-in-fact. This power of attorney is coupled with an interest and is
irrevocable without Buyer’s consent.

20. DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE

No failure on the part of Buyer to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise by Buyer of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All rights and remedies of Buyer provided for herein are
cumulative and in addition to any and all other rights and remedies provided by
law, the Program Documents and the other instruments and agreements contemplated
hereby and thereby, and are not conditional or contingent on any attempt by
Buyer to exercise any of its rights under any other related document. Buyer may
exercise at any time after the occurrence of an Event of Default one or more
remedies, as it so desires, and may thereafter at any time and from time to time
exercise any other remedy or remedies.

21. USE OF EMPLOYEE PLAN ASSETS

No assets of an employee benefit plan subject to any provision of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) shall be used by
either party hereto in a Transaction.

22. INDEMNITY

a. Each Seller and Guarantor agrees to pay on demand (i) all reasonable
out-of-pocket costs and expenses of Buyer in connection with the preparation,
execution, delivery, modification, administration and amendment of the Program
Documents (including, without limitation, (A) all collateral review and UCC
search and filing fees and expenses and (B) the reasonable fees and expenses of
counsel for Buyer with respect to advising Buyer as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under this Agreement, with respect to negotiations with Sellers or
Guarantor or with other creditors of Sellers or Guarantor or any of their
Subsidiaries arising out of any Default or any events or circumstances that may
rise to a Default and with respect to presenting claims in or otherwise
participating in or monitoring any bankruptcy, insolvency or other similar
proceeding involving creditors’ rights generally and any proceeding ancillary
thereto) and (ii) all costs and expenses of Buyer in connection with the
enforcement of this Agreement (including any waivers), whether in any action,
suit or litigation, any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally (including, without limitation, the
reasonable fees and expenses of counsel for Buyer) whether or not the
transactions contemplated hereby are consummated.

b. Each Seller and Guarantor agrees to indemnify and hold harmless Buyer and
each of its respective Affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
(and will reimburse each Indemnified Party as the same is incurred) any and all
third party claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or other proceeding
(whether or not such Indemnified Party is a party thereto) relating to,
resulting from or arising out of any of the Program Documents and all other
documents related thereto, any breach of a representation or warranty of Sellers
or Guarantor or Sellers’ or Guarantor’s officer in this Agreement or any other
Program Document, and all actions taken pursuant thereto) (i) the Transactions,
the actual or proposed use of the proceeds of the Transactions, this Agreement
or any of the transactions contemplated thereby, including, without limitation,
any acquisition or proposed acquisition, (ii) the actual or alleged violation of
any federal, state, municipal or local predatory lending laws, or (iii) the
actual or alleged presence of hazardous materials on any Property or any
environmental action relating in any way to any Property, except to the extent
such claim, damage, class, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct or is the
result of a claim made by any Seller or Guarantor against the Indemnified Party,
and such Seller or Guarantor is ultimately the successful party in any resulting
litigation or arbitration. Each Seller and Guarantor also agrees not to assert
any claim against Buyer or any of its Affiliates, or any of their respective
officers, directors, employees, attorneys and agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Program Documents, the actual or proposed use of
the proceeds of the Transactions, this Agreement or any of the transactions
contemplated thereby. THE FOREGOING INDEMNITY AND AGREEMENT NOT TO ASSERT CLAIMS
EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES.

c. Without limitation on the provisions of Section 4, if any payment of the
Repurchase Price of any Transaction is made by any Seller other than on the then
scheduled Repurchase Date thereto as a result of an acceleration of the
Repurchase Date pursuant to Section 19 or for any other reason, such Seller
shall, except as otherwise provided in Sections 15(c) and 24, upon demand by
Buyer, pay to Buyer any Breakage Costs incurred as of a result of such payment.

d. If any Seller fails to pay when due any costs, expenses or other amounts
payable by it under this Agreement, including, without limitation, reasonable
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of such Seller by Buyer, in its sole discretion and Sellers shall remain liable
for any such payments to Buyer. No such payments to Buyer shall be deemed a
waiver of any of Buyer’s rights under the Program Documents.

e. Without prejudice to the survival of any other agreement of Sellers
hereunder, the covenants and obligations of Sellers contained in this Section
shall survive the payment in full of the Repurchase Price and all other amounts
payable hereunder and delivery of the Purchased Assets by Buyer against full
payment therefor.

23. WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS

Sellers hereby expressly waive, to the fullest extent permitted by law, every
statute of limitation on a deficiency judgment, any reduction in the proceeds of
any Purchased Assets as a result of restrictions upon Buyer or Custodian
contained in the Program Documents or any other instrument delivered in
connection therewith, and any right that it may have to direct the order in
which any of the Purchased Assets shall be disposed of in the event of any
disposition pursuant hereto.

24. REIMBURSEMENT

All sums reasonably expended by Buyer in connection with the exercise of any
right or remedy provided for herein shall be and remain Sellers’ obligation.
Sellers agree to pay, with interest at the Default Rate, to the extent that an
Event of Default has occurred, the reasonable out-of-pocket expenses and
reasonable attorneys’ fees incurred by Buyer and/or Custodian in connection with
the preparation, enforcement (including any waivers), administration and
amendments of the Program Documents (regardless of whether a Transaction is
entered into hereunder), the taking of any action, including a Guarantor action,
required or permitted to be taken by Buyer (without duplication to Buyer) and/or
Custodian pursuant thereto, any “due diligence” or loan agent reviews conducted
by Buyer or on its behalf or by refinancing or restructuring in the nature of a
“workout.” If Buyer determines that, due to the introduction of, any change in,
or the compliance by Buyer with (i) any eurocurrency reserve requirement or
(ii) the interpretation of any law, regulation or any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law), there shall be an increase in the cost to Buyer in engaging in
the present or any future Transactions, then Sellers agree to pay to Buyer, from
time to time, upon demand by Buyer (with a copy to Custodian) the actual cost of
additional amounts as specified by Buyer to compensate Buyer for such increased
costs. Notwithstanding any other provisions in this Agreement, in the event of
any such change in the eurocurrency reserve requirement or the interpretation of
any law, regulation or any guideline or request from any central bank or other
Governmental Authority, Sellers will have the right to terminate all
Transactions then outstanding as of a date selected by Sellers (without the
payment by Sellers of any prepayment penalty or Breakage Costs), which date
shall be prior to the applicable Repurchase Date and which date shall thereafter
for all purposes hereof, be deemed to be the Repurchase Date. In addition, Buyer
shall promptly notify Sellers if any events in clause (i) or (ii) of this
Section 24 occur.

25. FURTHER ASSURANCES

Sellers and Guarantor agree to do such further acts and things and to execute
and deliver to Buyer such additional assignments, acknowledgments, agreements,
powers and instruments as are reasonably required by Buyer to carry into effect
the intent and purposes of this Agreement, to perfect the interests of Buyer in
the Purchased Assets or to better assure and confirm unto Buyer its rights,
powers and remedies hereunder.

26. ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION

This Agreement supersedes and integrates all previous negotiations, contracts,
agreements and understandings between the parties relating to a sale and
repurchase of Purchased Assets and Additional Purchased Assets thereto, and it,
together with the other Program Documents, and the other documents delivered
pursuant hereto or thereto, contains the entire final agreement of the parties.
No prior negotiation, agreement, understanding or prior contract shall have any
validity.

27. TERMINATION

This Agreement shall remain in effect until the earlier of (i) the date which is
364 days after the Effective Date or (ii) at Buyer’s option upon the occurrence
of an Event of Default (such date, the “Termination Date”). However, no such
termination shall affect Sellers’ outstanding obligations to Buyer at the time
of such termination. Sellers’ obligations to indemnify Buyer pursuant to this
Agreement shall survive the termination hereof.

28. ASSIGNMENT

The Program Documents are not assignable by Sellers. Buyer may from time to time
assign all or a portion of its rights and obligations under this Agreement and
the Program Documents; provided, however, that Buyer shall maintain, for review
by Sellers upon written request, a register of assignees and a copy of an
executed assignment and acceptance by Buyer and assignee (“Assignment and
Acceptance”), specifying the percentage or portion of such rights and
obligations assigned. Upon such assignment, (a) such assignee shall be a party
hereto and to each Program Document to the extent of the percentage or portion
set forth in the Assignment and Acceptance, and shall succeed to the applicable
rights and obligations of Buyer hereunder, and (b) Buyer shall, to the extent
that such rights and obligations have been so assigned by it to either (i) an
Affiliate of Buyer which assumes the obligations of Buyer or (ii) to another
Person approved by Sellers (such approval not to be unreasonably withheld) which
assumes the obligations of Buyer, be released from its obligations hereunder
accruing thereafter and under the Program Documents. Unless otherwise stated in
the Assignment and Acceptance, Sellers shall continue to take directions solely
from Buyer unless otherwise notified by Buyer in writing. Buyer may distribute
to any prospective assignee any document or other information delivered to Buyer
by Sellers. Notwithstanding any assignment by Buyer pursuant to this Section 28,
Buyer shall remain liable as to the Transactions.

29. AMENDMENTS, ETC.

No amendment or waiver of any provision of this Agreement nor any consent to any
failure to comply herewith or therewith shall in any event be effective unless
the same shall be in writing and signed by Guarantor, Sellers and Buyer, and
then such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

30. SEVERABILITY

If any provision of any Program Document is declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any other provision of
the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.

31. BINDING EFFECT; GOVERNING LAW

This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and assigns, except that Sellers may not assign
or transfer any of their rights or obligations under this Agreement or any other
Program Document without the prior written consent of Buyer. THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF
(EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

32. CONSENT TO JURISDICTION

EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY. EACH SELLER HEREBY IRREVOCABLY
AND UNCONDITIONALLY CONSENTS, ON BEHALF OF ITSELF AND ITS PROPERTY, TO THE
NON-EXCLUSIVE PERSONAL JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING
OUT OF OR RELATING TO THE PROGRAM DOCUMENTS IN ANY ACTION OR PROCEEDING. EACH
SELLER HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION SELLER MAY HAVE TO,
NON-EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
DOCUMENTS. EACH SELLER HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF A SUMMONS
AND COMPLAINT AND OTHER PROCESS IN ANY ACTION, CLAIM OR PROCEEDING BROUGHT BY
BUYER IN CONNECTION WITH THIS AGREEMENT OR THE OTHER PROGRAM DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS, ON BEHALF OF ITSELF OR ITS PROPERTY, IN THE MANNER SPECIFIED IN
THIS SECTION 32 AND TO ITS ADDRESS SPECIFIED IN SECTION 35 OR SUCH OTHER ADDRESS
AS IT SHALL HAVE PROVIDED IN WRITING TO BUYER. NOTHING IN THIS SECTION 32 SHALL
AFFECT THE RIGHT OF THE BUYER TO (I) SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW, OR (II) BRING ANY ACTION OR PROCEEDING AGAINST ANY
SELLER OR ITS PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTIONS.

33. SINGLE AGREEMENT

Sellers, Guarantor and Buyer acknowledge that, and have entered hereinto and
will enter into each Transaction hereunder in consideration of and in reliance
upon the fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, Sellers, Guarantor and Buyer each agree (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, and (ii) that payments, deliveries and other
transfers made by any of them in respect of any Transaction shall be deemed to
have been made in consideration of payments, deliveries and other transfer in
respect of any other Transaction hereunder, and the obligations to make any such
payments, deliveries and other transfers may be applied against each other and
netted.

34. INTENT

Sellers and Buyer recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (“USC”) (except insofar as the Loans subject to such Transaction or the
term of such Transaction would render such definition inapplicable), a “forward
contract” as that term is defined in Section 101 of Title 11 of the USC, and a
“securities contract” as that term is defined in Section 741 of Title 11 of the
USC (except insofar as the Loans subject to such Transaction or the term of such
Transaction would render such definition inapplicable).

It is understood that Buyer’s right to liquidate the Purchased Assets delivered
to it in connection with the Transactions hereunder or to exercise any other
remedies pursuant to Section 19 hereof is a contractual right to liquidate such
Transaction as described in Sections 555 and 559 of Title 11 of the USC.

Sellers and Buyer acknowledge that it is their intent for purposes of U.S.
federal, state and local income and franchise taxes to treat each Transaction as
Indebtedness of the related Seller that is secured by the Purchased Assets and
that the Purchased Assets are owned by the related Seller in the absence of a
Default by such Seller. Sellers and Buyer agree to such treatment and agree to
take no other action inconsistent with this treatment unless required by law.

35. NOTICES AND OTHER COMMUNICATIONS

Except as provided herein, all notices required or permitted by this Agreement
shall be in writing (including without limitation by Electronic Transmission,
email or facsimile) and shall be effective and deemed delivered only when
received by the party to which it is sent; provided, however, that a facsimile
transmission shall be deemed to be received when transmitted so long as the
transmitting machine has provided an electronic confirmation (without error
message) of such transmission and notices being sent by first class mail,
postage prepaid, shall be deemed to be received five (5) Business Days following
the mailing thereof. Any such notice shall be sent to a party at the address or
facsimile transmission number set forth below:

     
 
   
 
   
if to Sellers:
 

 
   
 
  [New Century Mortgage Corporation]
 
   
 
  [Home123 Corporation]
 
   
 
  [New Century Credit Corporation]
 
   
 
  [NC Capital Corporation]
 
   
 
  18400 Von Karman
 
   
 
  Irvine, California 92612
 
   
 
  Attention: Kevin Cloyd
 
   
 
  Telephone: (949) 862-7941
 
   
 
  Facsimile: (949) 440-7033
 
   
 
   
 
   
 
  with a copy to:
 
   
 
  (At the same address as above)
 
   
 
  Attention: Legal Department
 
   
 
  Telephone: (949) 225-7808
 
   
 
  Facsimile: (949) 440-7033
 
   
 
   
 
    if to Buyer or Agent:

 
   
 
  Bank of America, N.A.
 
   
 
  TX1-492-66-01
 
   
 
  901 Main Street, 66th Floor
 
   
 
  Dallas, Texas 75202-3714
 
   
 
  Attention: Garrett Dolt
 
   
 
  Telephone: (214) 209-2664
 
   
 
  Facsimile: (214) 209-0338
 
   
 
   
 
   
 
  with a copy to:
 
   
 
  Attention: Christopher Young
 
   
 
  Telephone: (704) 388-8403
 
   
 
  Facsimile: (704) 409-0593
 
   
 
   
 
   
 
  or, for Transaction Notices and related documents:
 
   
 
  Attention: Jennifer Kovich
 
   
 
  Telephone: (704) 386-3614
 
   
 
  Facsimile: (704) 388-9211

as such address or number may be changed by like notice.

36. CONFIDENTIALITY

This Agreement and its terms, provisions, supplements and amendments, and
transactions and notices hereunder, are proprietary to Buyer and Agent and shall
be held by Sellers and Guarantor (and Sellers and Guarantor shall cause Servicer
to hold it) in strict confidence and shall not be disclosed to any third party
without the consent of Buyer except for (i) disclosure to Sellers’ or
Guarantor’s direct and indirect parent companies, directors, attorneys, agents
or accountants, provided that such attorneys or accountants likewise agree to be
bound by this covenant of confidentiality or (ii) disclosure required by law,
rule, regulation or order of a court or other regulatory body or
(iii) disclosure to any approved Hedge Counterparty to the extent necessary to
obtain any Hedge Instrument hereunder or (iv) any disclosures or filing required
under Securities and Exchange Commission or state securities’ laws; provided
that no Seller or Guarantor shall file the Side Letter with the Securities and
Exchange Commission or state securities office, unless otherwise agreed by Buyer
in writing, and the Sellers and Guarantor agree to use best efforts not to file
the terms of the Side Letter with any such filing; provided, that in the case of
(ii), (iii) and (iv), Sellers shall take reasonable actions to provide Buyer
with prior written notice. Notwithstanding anything herein to the contrary, each
party (and each employee, representative, or other agent of each party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure. For this purpose, tax treatment and tax
structure shall not include (i) the identity of any existing of future party (or
any Affiliate of such Party) to this Agreement or (ii) any specific pricing
information or other commercial terms, including the amount of any fees,
expenses, rates or payments arising in connection with the transactions
contemplated by this Agreement.

37. TRANSACTION BASE CERTIFICATE.

No later than 5:00 p.m. Central time on each Business Day and prior to each
Transaction, the Sellers shall deliver to the Buyer a Transaction Base
Certificate substantially in the form of Exhibit C, which shall set forth the
unpaid principal balance of each Loan subject to this Agreement as of the date
thereof, but subject to the sublimits and delivery requirements set forth in the
definition of “Eligible Assets” and “Eligible Loan” in the Side Letter and the
delivery requirements set forth herein. Notwithstanding the foregoing, on any
Business Day on which the related Transaction Base Certificate would be
identical to the Transaction Base Certificate most recently delivered by the
Sellers to the Buyer, the Sellers may, at their option and in lieu of delivering
a new Transaction Base Certificate, deliver written notification to the Buyer
that no changes have occurred since the delivery of the most recent Transaction
Base Certificate.

38. JOINT AND SEVERAL LIABILITY

The liability of the Sellers hereunder is joint and several. The Sellers hereby:
(a) acknowledge and agree that the Buyer and the Custodian shall have no
obligation to proceed against one Seller before proceeding against the other
Sellers, (b) waive any defense to their obligations under this Agreement based
upon or arising out of the disability or other defense or cessation of liability
of one Seller versus the other or of any other Person, and (c) waive any right
of subrogation or ability to proceed against any Person until the Obligations
are paid in full and the Program Documents are terminated in accordance with the
terms thereof.

[Signature Page Follows]

1

IN WITNESS WHEREOF, Sellers, Guarantor and Buyer have caused their names to be
signed to this Master Repurchase Agreement by their respective officers
thereunto duly authorized as of the Effective Date.

NEW CENTURY MORTGAGE
CORPORATION, as Seller, jointly and severally

By: /s/ Patrick Flanagan
Name: Patrick Flanagan
Title: President


HOME123 CORPORATION,


as Seller, jointly and severally

By: /s/ Patrick Flanagan
Name: Patrick Flanagan
Title: Chief Executive Officer


NEW CENTURY CREDIT CORPORATION,


as Seller, jointly and severally

By: /s/ Patrick Flanagan
Name: Patrick Flanagan
Title: President


NC CAPITAL CORPORATION,


as Seller, jointly and severally

By: /s/ Patrick Flanagan
Name: Patrick Flanagan
Title: Chief Executive Officer


BANK OF AMERICA, N.A.,


as Buyer and Agent, as applicable

By: /s/ Garrett Dolt
Name: Garrett Dolt
Title: Principal


2

Acknowledged and Agreed:

NEW CENTURY FINANCIAL CORPORATION,


as Guarantor

By: /s/ Patrick Flanagan
Name: Patrick Flanagan
Title: Executive Vice President


3